EXHIBIT 10.2

ILLINOIS

 

                        This space reserved for Recorder’s use only.

MORTGAGE, SECURITY AGREEMENT,

AND FINANCING STATEMENT

by

TNP SRT CONSTITUTION TRAIL, LLC, as Maker

to and for the benefit of

AMERICAN NATIONAL INSURANCE COMPANY, as Noteholder

THIS DOCUMENT PREPARED BY AND

AFTER RECORDING RETURN TO:

Holland & Knight, LLP

131 South Dearborn Street, Suite 3000

Chicago, Illinois 60603

Attention: Robyn Axberg, Esq.

 

1



--------------------------------------------------------------------------------

MORTGAGE, SECURITY AGREEMENT AND FINANCING STATEMENT

This Mortgage, Security Agreement and Financing Statement (hereinafter termed
“Agreement” or “Mortgage”) is dated as of December 16, 2011 and made by TNP SRT
CONSTITUTION TRAIL, LLC, a Delaware limited liability company (hereinafter
termed “Maker”) whose mailing address is 1900 Main Street, Suite 700, Irvine,
California 92614, to and for the benefit of AMERICAN NATIONAL INSURANCE COMPANY,
a Texas insurance company, whose mailing address is Attn: Mortgage and Real
Estate Investment Department, One Moody Plaza, Galveston, Texas 77550
(hereinafter termed “Noteholder”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Maker agrees as follows:

Maker hereby mortgages, grants, assigns, remises, releases, warrants and conveys
to Noteholder, its successors and assigns, and grants a security interest in,
the following described property, rights and interests, all of which property,
rights and interests are hereby pledged primarily and on a parity with the Real
Estate (as defined below) and not secondarily:

THE REAL ESTATE located in the State of Illinois commonly known as 1710-1730
Bradford Lane, Normal, McLean County, Illinois 61761 and legally described on
Exhibit “A” attached hereto and made a part hereof (“Real Estate”);

TOGETHER WITH all improvements of every nature whatsoever now or hereafter
situated on the Real Estate, and all fixtures and personal property of every
nature whatsoever now or hereafter owned by Maker and on, or used in connection
with the Real Estate or the improvements thereon, or in connection with any
construction thereon, including all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to any of the foregoing
and all of the right, title and interest of Maker in and to any such personal
property or fixtures together with the benefit of any deposits or payments now
or hereafter made on such personal property or fixtures by Maker or on its
behalf (“Improvements”);

TO HAVE AND TO HOLD the Mortgaged Premises, unto Noteholder, its successors and
assigns, forever, for the purposes and upon the uses herein set forth together
with all right to possession of the Mortgaged Premises after the occurrence of
any Event of Default; Maker hereby RELEASING AND WAIVING all rights under and by
virtue of the homestead exemption laws of the State of Illinois.

 

I. DEFINITIONS

1.1 The term “Indebtedness” shall mean and include:

(1) Any and all sums becoming due and payable pursuant to the Note, as
hereinafter defined;

 

2



--------------------------------------------------------------------------------

(2) Any and all other sums becoming due and payable by Maker to Noteholder
including, but not limited to, such sums as may hereafter be borrowed by Maker
from Noteholder (it being contemplated that such future indebtedness may be
incurred), including, but not limited to advancements or expenditures made by
Noteholder pursuant to the terms and conditions of this Agreement or any other
document evidencing, securing or relating to the Note;

(3) Any and all obligations, covenants, agreements and duties of any kind or
character of Maker now or hereafter existing, known or unknown, arising out of
or in connection with the Note, this Agreement, or any other document
evidencing, securing or relating to the Note; and

(4) All renewals, extensions, modifications, increases, consolidations and
rearrangements of any or all of the obligations, covenants, agreements and
duties of Maker defined herein under the term Indebtedness, whether or not Maker
executes any renewal, extension, modification, increase, consolidation or
rearrangement.

1.2 The term “Collateral” shall mean and include (a) all of the goods, articles
of personal property, accounts, general intangibles, instruments, documents,
furniture, furnishings, equipment and/or fixtures of every kind and nature
whatever (including, without limitation, the items described in subsection (b) -
(f) below) now or hereafter owned by Maker, in or hereafter placed in, or used
or which may become used, in connection with or in the operation of the
Mortgaged Premises, together with all additions thereto, replacements thereof,
substitutions therefor and all proceeds thereof; (b) all rents, rentals,
payments, compensations, revenues, profits, incomes, leases, licenses,
concession agreements, insurance policies, plans and specifications, contract
rights, accounts, escrowed funds, and general intangibles in any way relating to
the Mortgaged Property or used or useful in the use, enjoyment, ownership or
operation of the Mortgaged Property; (c) all names, trade names, signs, marks,
and trademarks under which the Mortgaged Property, or any part thereof, is known
or operated and all of Maker’s rights to carry on the business of Maker under
all such name or names and any variant or variance thereof; (d) all deposits,
awards, damages, payments, escrowed monies, insurance proceeds, condemnation
awards, impact fee credits, or other compensation, and interests, fees, charges
or payments accruing on or received from or to be received on any of the
foregoing in any way relating to the Mortgaged Property (specifically including,
without limitation, that certain Constitution Trail Development Agreement (the
“Development Agreement”) dated April 17, 2006, executed by and between the Town
of Normal, Illinois, a municipal corporation and Constitution Trail, LLC, a
Nebraska limited liability company, Maker’s predecessor-in-interest, and all
rights, powers, privileges, interests, payments, profits and incomes
thereunder), or the ownership, enjoyment or operation of the Mortgaged Property
(including, without limitation, the right to claim, collect, receive and receipt
refunds and reimbursements from property taxing authorities, utilities and
insurers) together with all proceeds of the foregoing described in this
Section 1.2; (e) any and all cash, securities, un-certificated securities,
investment property, securities accounts, financial assets, deposit accounts,
securities entitlements and other personal property now or hereafter in or
coming into or being credited to, or represented by any of the foregoing
including, without limitation, any and all interest, dividends, rights, options,
powers, splits and income thereon;; and (f) all products, proceeds,
substitutions, and replacements of any of the above described collateral.

 

3



--------------------------------------------------------------------------------

1.3 The term “Mortgaged Premises” shall mean and include (a) the Real Estate;
together with all buildings and improvements of every kind and description now
or hereafter erected or placed thereon and all materials now or hereafter placed
thereon intended for construction, reconstruction, alteration and repairs of
such buildings and improvements, all of which materials shall be deemed to be
included as a part of said real property immediately upon the delivery thereof
to said real property; (b) all fixtures now or hereafter owned by Maker and
attached to, contained in or used in connection with said real property, and all
renewals and replacements thereof, including but not limited to (i) all
equipment, apparatus, machinery, motors, elevators, fittings and radiators now
or hereafter owned by Maker, (ii) all plumbing, heating, lighting, ventilating,
refrigerating, incinerating, air-conditioning and sprinkler equipment now or
hereafter owned by Maker; (iii) all awnings, storm windows and doors, mantels,
cabinets, computer flooring, rugs, carpeting, linoleum, stoves, shades,
draperies, blinds and water heaters now or hereafter owned by Maker; (iv) such
other goods and chattels and personal property now or hereafter owned by Maker
as are usually furnished by landlords in letting an unfurnished building, or
which shall be attached to said buildings and improvements by nails, screws,
bolts, pipe connections, masonry or in any other manner; and (v) all built-in
equipment as may be shown by plans and specifications.

1.4 The term “Mortgaged Property” shall mean the Mortgaged Premises and
Collateral.

1.5 The term “Note” shall mean that certain Promissory Note dated as of December
__, 2011, in the principal sum of $10,000,000.00 executed by Maker and payable
to the order of Noteholder, with a maturity date of January 1, 2017 and payable
with interest in installments as stipulated therein and providing for the right
to declare the unpaid principal balance due and payable upon the occurrence of
an Event of Default and otherwise as provided therein and providing for the
reasonable attorneys’ fees, and all notes given in renewal, extension,
modification, increase, consolidation or rearrangement of said Promissory Note
or any portion thereof.

1.6 The term “Schnuck Markets Lease” means that certain Lease dated on or about
March 22, 2007, as amended by that certain First Amendment to Lease dated on or
about March 12, 2006 and that certain Second Amendment To Lease dated on or
about September 26, 2007 between Schnuck Markets, Inc., as tenant, and
Constitution Trail, LLC, Maker’s predecessor-in-interest, as landlord,
concerning a portion of the Mortgaged Property.

1.7 The term “Starplex Lease” means that certain Lease dated on or about
June 20, 2007, as amended by that certain Commencement Agreement and Amendment
to Lease dated as of March 1, 2009 and that certain Landlord’s Exercise of
Rights Under The Commencement Agreement and Second Amendment To Lease made as of
“March             , 2010” between Starplex Operating, LP (now known as Starplex
Operating, L.L.C.), as tenant, and Constitution Trail, LLC, Maker’s
predecessor-in-interest, as landlord, concerning a portion of the Mortgaged
Property.

1.8 The term “Key Tenant Lease” means, individually and collectively, the
Schnuck Markets Lease and the Starplex Lease.

 

4



--------------------------------------------------------------------------------

1.9 The term “Master Lease” refers to that certain Master Lease dated on or
about the date hereof concerning by and between Maker as landlord and TNP SRT
Constitution Trail Master Lessee, LLC, a Delaware limited liability company, as
tenant, concerning a portion of the Mortgaged Property as more particularly
described therein, and all renewals, extensions and modifications of said Master
Lease or any portion thereof.

1.10 The term “Master Lease Guaranty” shall mean that certain Guaranty executed
by Thompson National Properties, LLC, a Delaware limited liability company, on
or about the date hereof in favor of Maker concerning the Master Lease and all
renewals, extensions and modifications of all or any portion thereof.

 

II. SECURITY

As security for the Indebtedness, Maker hereby mortgages, grants, assigns,
remises, releases, warrants and conveys to Noteholder, its successors and
assigns, and grants a security interest in, all of Maker’s right title and
interest in the Mortgaged Premises, all of which property, rights and interests
are hereby pledged primarily and on a parity with the Real Estate and not
secondarily.

 

III. ADDITIONAL SECURITY

As further security for the Indebtedness and the full and complete performance
of each and every obligation, covenant, agreement and duty of Maker contained
herein or contained in any other document executed by Maker pertaining to the
Note or the security therefor:

A. Security Interest. Maker hereby grants and conveys to Noteholder a security
interest in and lien on all of the Collateral. This Agreement shall serve as a
Security Agreement created pursuant to the Uniform Commercial Code in effect in
the State of Illinois (“UCC”), and Noteholder shall have and may exercise all
rights, remedies and powers of a secured party under the UCC. Maker hereby
represents, warrants and covenants that (1) Maker is the owner and holder of the
Collateral free and clear of any adverse claim, security interest or
encumbrance, except those created herein and the encumbrance in favor of the
Subordinate Lender, defined below; (2) it will defend the Collateral, and the
priority of the security interest created herein as a valid first security
interest against all claims and demands of any person at any time claiming the
same or any interest therein; (3) there are no financing statements executed by
Maker, as Debtor, now on file in any public office except those financing
statements which are being released contemporaneously with the delivery of this
transaction or which have been authorized by Noteholder; (4) it hereby
authorizes Noteholder to file or record such other and further agreements,
financing statements and assignments in such offices and at such times as it is
deemed by Noteholder to be reasonably necessary or reasonably desirable in
respect of the Collateral; and (5) it will execute and deliver to Noteholder
such other and further agreements, financing statements and assignments as
Noteholder may reasonably request, and (6) the organizational identification
number of Maker is: 0069119-4.

 

5



--------------------------------------------------------------------------------

This Agreement is intended to constitute a fixture filing in accordance with the
applicable provisions of the UCC. The debtor is the Maker and the secured party
is the Noteholder and their addresses are those set forth at the beginning of
this Agreement. Certain of the Mortgaged Property is or will become “fixtures”
(as that term is defined in the UCC), and this Agreement, upon being filed for
record in the real estate records of the county wherein the Mortgaged Premises
are situated, shall operate also as a financing statement filed as a fixture
filing in accordance with the applicable provisions of the UCC upon such
Mortgaged Property that is or may become fixtures.

Maker covenants and agrees that Maker will furnish Noteholder with notice of any
change in name, identity, organizational structure, mailing address, residence,
state of formation or organization, principal place of business or location (as
that term is defined in the Code) 30 days prior to the effective date of any
such change. Maker hereby authorizes the filing of any financing statements or
other instruments deemed necessary by Noteholder to prevent any filed financing
statement from becoming misleading or losing its perfected status or to
reinstate any lapsed financing statement.

Maker agrees that the filing of a financing statement in the records normally
having to do with personal property shall never be construed as in any way
derogating from or impairing the express declaration and intention of the
parties hereto, hereinabove stated, that everything used in connection with the
production of income from the Mortgaged Property and/or adapted for use therein
and/or which is described or reflected in this Mortgage is, and at all times and
for all purposes and in all proceedings, legal or equitable, shall be regarded
as real property irrespective of whether (i) any such item is physically
attached to the real property or improvements thereon; (ii) serial numbers are
used for the better identification of certain equipment items capable of being
thus identified in a recital contained herein or in any list filed with
Noteholder; or (iii) any such item is referred to or reflected in any such
financing statement so filed at any time. Similarly, the mention in any such
financing statement of (x) rights in or to the proceeds of any fire and/or
hazard insurance policy; (y) any award in eminent domain proceedings for a
taking or for loss of value; or (z) Maker’s interest as lessor in any present or
future leases or subleases or rights to rents growing out of the use and/or
occupancy of the Mortgaged Property, whether pursuant to lease or otherwise,
shall never be construed as in any way altering any of the rights of Noteholder
as determined by this instrument or impugning the priority of this Mortgage or
any of the other documents entered into in connection with the loan evidenced by
the Note, but such mention in the financing statement is declared to be for the
protection of Noteholder in the event any court or judge shall at any time hold
with respect to (x), (y), or (z) that notice of Noteholder’s priority of
interest to be effective against a particular class of persons, including, but
not limited to, the federal government and any subdivision or entity of the
federal government, must be filed in the Code records or otherwise perfected in
the manner required by the Code.

B. Assignment of Condemnation Awards. To the extent of the full amount of the
Indebtedness secured hereby and of the cost and expenses (including reasonable
attorneys’ fees) incurred by Noteholder in the collection of any award or
payment, Maker hereby assigns to Noteholder any and all awards or payments,
including all interest thereon, together with the right to receive the same,
which may be made with respect to the Mortgaged Property as a result of (a) the
exercise of the right of eminent domain, (b) the alteration of the grade or of
any street, or (c) any other injury to or decreased value in the Mortgaged
Property, as well as the right, but not the obligation, to, at Maker’s expense,
participate in and make decisions concerning the progress of

 

6



--------------------------------------------------------------------------------

any proceeding involving any such award or payment. Maker shall give Noteholder
written notice of any such action or proceeding immediately upon Maker’s
becoming aware of same. All such damages, condemnation proceeds and
consideration shall be paid directly and solely to Noteholder whether or not an
Event of Default has at such time occurred, and after first applying said sums
to the payment of all costs and expenses (including reasonable attorneys’ fees)
incurred by Noteholder in obtaining such sums, Noteholder may, at its option,
apply the balance to the Indebtedness, in any order and whether or not then due,
but without prepayment fee or premium as more specifically set forth in the Note
or other penalty, or to the restoration of the Mortgaged Property, or release
the balance to Maker. Said application or release shall not cure or waive any
default. Notwithstanding the foregoing, if the Schnuck Markets Lease and/or the
Starplex Lease remain in full force and effect and such applicable lease is not
terminated due to any such condemnation or taking then Noteholder shall permit
the condemnation proceeds to be made available for the repair and replacement of
the Mortgaged Property if and to the extent that by any such non- terminated
lease requires that such proceeds be made available for said purpose.

 

IV. ABSOLUTE ASSIGNMENT OF RENTS

In further consideration for the indebtedness evidenced by the Note, Maker
hereby absolutely and unconditionally assigns to Noteholder all rents, revenues,
profits and incomes from the Mortgaged Property or any portion thereof.
Provided, however, so long as no Event of Default has occurred, Maker is hereby
granted a license to collect and retain the currently accruing rents, income and
profits from the Mortgaged Property, but in no event for more than one (1) month
in advance of such collection. If an Event of Default shall occur, however,
thereupon, and at any time thereafter such default is continuing, Noteholder may
terminate such license and may, without any liability to Maker, take possession
and control of the Mortgaged Premises and/or receive and collect all rents,
revenues, profits and income, accrued or accruing thereafter so long as any of
the Indebtedness remains unpaid, applying so much thereof as may be collected
first to the expenses incident to taking possession and/or the collection
thereof, and second to the payment of the Indebtedness other than the Note and
then to the amount of the Note then remaining unpaid, at Noteholder’s
discretion, either principal or interest, in any order, and whether then matured
or not, paying the balance, if any, to Maker. It is intended by Maker and
Noteholder that this assignment of rents constitutes an absolute assignment and
not an assignment for additional security only and that Noteholder shall be
entitled to exercise its rights hereunder whether or not Noteholder is in
possession of the Mortgaged Premises at such time. Maker agrees to fulfill or
perform each and every covenant and agreement of any and all leases and
guaranties of leases of the Mortgaged Premises so as to keep them at all times
in full force and effect, and not to enter into any new lease, not to make any
modification, consent to any modification of, or cancel, terminate or consent to
the surrender of any lease of all or any part of the Mortgaged Property or any
guaranty of such lease, without the prior written consent of Noteholder, the
failure to fulfill or perform any such covenant or agreement without the prior
written consent of Noteholder or the making of or consent to any such new lease
or any such modification, cancellation, termination or surrender without the
prior written consent of Noteholder, not to be unreasonably withheld,
conditioned or delayed for any leases or guaranties other than with respect to a
Key Tenant Lease or any guaranty thereof for which any consent shall be in
Noteholder’s sole and absolute discretion); the failure to fulfill or perform
any such covenant or the making of or consent to any such modification or
cancellation, termination or surrender shall be an Event of Default; provided,
however, that:

 

7



--------------------------------------------------------------------------------

(A) until such time as there exists an uncured Event of Default, Maker may in
good faith in the ordinary course of business with tenants unaffiliated with the
Maker (i) enter into new leases for premises of 4,500 square feet or less for a
term, including any extension options, of not more than five (5) years at
prevailing market rates and (ii) exercise the landlord’s remedies for default in
good faith in the ordinary course of business for any lease of 4,500 square feet
or less including the exercise of any termination of such a lease for a tenant’s
default. For purposes of calculating such square footage as provided in this
Article IV, all leases with the same tenant or with affiliates of such tenant
shall be aggregated; and

(B) enter into a lease modification for leases with premises of 4,500 square
feet or less (aggregated as provided in subsection (B) above) may in good faith
in the ordinary course of business with tenants unaffiliated with the Maker if
such modification (i) does not reduce any rent below prevailing market rates
provided that with respect to any lease that is in existence on the date hereof,
the Maker may not reduce the rent during the term of such leases without
Noteholder’s written consent, (ii) does not involve any reduction in term,
(iii) does not extend the term including any extension options, for more than
five (5) years beyond the existing term, and (c) does not otherwise materially
modify the lease.

Nothing contained in this Mortgage or in any other document securing, evidencing
or relating to the Indebtedness shall preclude Noteholder from taking any action
to cure or remedy any default of the Landlord under any lease of all or any
portion of the Mortgaged Property or any guaranty of lease, or any act, omission
or occurrence which but for the passage of time, the giving of notice, or both,
would be a default under any such lease or guaranty of lease or take any other
action in connection therewith and any amounts expended by Noteholder in
connection with such cure or remediation including, without limitation,
reasonable attorneys fees and expenses, shall be an advance under and secured by
this Mortgage and shall be included in the Indebtedness and shall be paid by
Maker to Noteholder on demand. The preceding sentence shall not be construed to
obligate Noteholder to cure any such actual or potential lease defaults or any
guaranty of lease defaults.

 

V. MAKER’S REPRESENTATIONS AND WARRANTIES

In order to induce Noteholder to lend the funds evidenced by the Note, Maker
represents and warrants that:

A. Accurate Loan Information. All information and financial statements furnished
or to be furnished to Noteholder by or on behalf of Maker in connection with the
Indebtedness secured by this Agreement is or at the time of delivery will be
complete and accurate in all material respects.

B. Valid Title. Maker is the lawful owner of the Mortgaged Property and has good
right and lawful authority to mortgage and pledge the same.

 

8



--------------------------------------------------------------------------------

C. Freedom from Encumbrances. The Mortgaged Property is or at closing will be
free from any and all liens and encumbrances save and except only the Permitted
Exceptions, and Maker does warrant and will defend title to the Mortgaged
Property against all claims or demand by third parties whatsoever save and
except only the Permitted Exceptions as shown on Exhibit B.

D. Maintenance of Lien Priority. Maker shall take all steps necessary to
preserve and protect the validity and priority of the first mortgage lien on the
Mortgaged Property created hereby. Maker shall execute, acknowledge and deliver
such additional documents as Noteholder may deem necessary in order to preserve,
protect, continue, extend or maintain the liens and security interests created
hereby as first liens on the Mortgaged Property. All costs and expenses incurred
in connection with the protection, preservation, continuation, extension or
maintaining of the security interest and the liens herein created as valid first
and subsisting liens shall be paid by Maker.

E. Value of the Mortgaged Property. Maker acknowledges that the value of the
Mortgaged Property, as established by an appraisal submitted to Maker, is
substantially in excess of the Indebtedness secured hereby. Maker acknowledges
but for the Mortgaged Property having a value in excess of the amount of the
Indebtedness, Noteholder would not make the loan evidenced by the Note and
advance the funds hereunder. Maker agrees that Noteholder shall at all times
have the benefit of the Mortgaged Property as the security for the Indebtedness
even though the value thereof may now or in the future exceed the amount of the
Indebtedness secured hereby.

F. Representations, Warranties and Covenants of a Limited Liability Company
Maker. Maker hereby represents, warrants and covenants that:

(1) Maker is a Delaware limited liability company created under that certain
Certificate of Formation filed effective as of December 12, 2011 ( “Certificate
of Formation”) and there are no amendments thereto and that certain Limited
Liability Company Agreement dated June 28, 2011 (“LLC Agreement”) and there are
no amendments thereto.

(2) The only member of Maker is TNP Strategic Retail Operating Partnership,
L.P., a Delaware limited partnership (the “Sole Member”).

(3) Any one of Anthony W. Thompson, Chief Executive Officer, Jack Maurer,
President, or James Wolford, Chief Finance Officer, of TNP Strategic Retail
Trust, Inc., a Maryland corporation, the sole general partner of the Sole
Member, is authorized to execute and deliver the Note, this Mortgage, and all
other documents which, pursuant to the terms of the Loan Documents, Noteholder
may now or from time to time hereafter require to be executed on behalf of
Maker, in connection with the Note, this Mortgage and the other Loan Documents,
including but not limited to renewals, extensions, modifications, increases,
consolidations and rearrangements of the Note and Mortgage, and no signature or
any other action of any person or entity other than anyone of Anthony W.
Thompson, Chief Executive Officer, Jack Maurer, President, or James Wolfhound,
Chief Finance Officer, of TNP Strategic Retail Trust, Inc., a Maryland
corporation, the sole general partner of the Sole Member shall be required to
bind Maker.

 

9



--------------------------------------------------------------------------------

(4) Except for Permitted Transfers (hereinafter defined), Maker will not permit
any membership interest in Maker to be sold, transferred, conveyed, encumbered
or diluted or make any modification of the Certificate of Formation or LLC
Agreement which shall have a material adverse effect on the rights of
Noteholder.

(5) Maker and Sole Member are each, and shall each continue to be, (a) duly
organized and existing under the laws of the State of Delaware and Maryland,
respectively, or such other states under the laws of which Maker or Sole Member
may hereafter be organized, provided that neither Maker nor Sole Member shall be
permitted to change its structure to the extent any such change shall have a
material adverse effect on the rights of Noteholder and (b) duly qualified to
transact business in each State where the conduct of the respective business of
each requires it to be qualified.

G. Construction and Materials. Maker hereby warrants, represents and covenants
that all persons and entities who have provided labor or materials to or for the
benefit of the Mortgaged Property by, through or under Maker or otherwise at
Maker’s direction or request at any time prior to the date of this Agreement
have been paid in full.

H. Hazardous Waste. Maker hereby represents and warrants that to its actual
knowledge, except as may be set forth in those three certain environmental
assessments, respectively, each entitled Phase I Environmental Site Assessment
Report prepared by EBI Consulting, Project No. 11116625 and dated November 29,
2011 (the “Environmental Report”), Maker is not aware of any facts or
circumstances which may give rise to any litigation, proceedings,
investigations, citations or notices of violations resulting from the use,
presence, generation, manufacture, storage, discovery or disposition of, on,
under or about the Mortgaged Property or the transport to or from the Mortgaged
Property of any Hazardous Materials, defined below. Maker hereby represents and
warrants that to Maker’s actual knowledge, the Mortgaged Property is not in
violation of and Maker covenants and agrees not to use or permit the use of the
Mortgaged Property for any purpose which would be in violation of, any federal,
state or local health or environmental statute, regulation, ordinance or
publication which is presently in effect or that may be promulgated in the
future, as such statutes, regulations, ordinances and publications may be
amended from time to time relating to Hazardous Materials, including, without
limitation, with respect to industrial hygiene or to health or environmental
conditions on, under, or about the Mortgaged Property (including, but not
limited to, soil and ground water conditions) or with respect to the owner’s or
occupant’s thereof. The foregoing representations and warranties shall survive
foreclosure under this Agreement and shall constitute continuing representations
and warranties to Noteholder, its successors and assigns, as to conditions
existing prior to foreclosure or in deed in lieu of foreclosure only. The term
“Hazardous Materials”, as used in this Agreement, shall include but not be
limited to:

 

  (i) petroleum, petroleum based products and oil;

 

10



--------------------------------------------------------------------------------

  (ii) asbestos of any form which is or could become friable, urea formaldehyde
foam insulation, transformers or other equipment which contain dielectric fluid
containing levels of polychlorinated biphenyls (sometimes known as a “pcb”);

 

  (iii) tanks, whether empty, filled or partially filled with any substance,
material, chemical or other waste;

 

  (iv) any substance, material, chemical or other waste including, without
limitation any explosive, flammable substances, explosives or radioactive
materials, hazardous or toxic waste, hazardous or toxic materials, hazardous,
toxic or radioactive substances, contaminants or pollutants and any of the
preceding which are defined as or included in the definition of “Hazardous
Substance,” “Hazardous Waste,” “Hazardous Material” or “Toxic Substance” or
other similar or related terms under any applicable local, state or federal
statute, regulation, ordinance or publication including but not limited to
(collectively referred to as the “Environmental Laws”):

 

  (1) Resource Conservation and Recovery Act of 1976 (commonly referred to as
the Solid Waste Disposal Act), 42 U.S.C. 6901 et seq.

 

  (2) Comprehensive Environmental Response, Compensation, and Liability Act of
1980, 42 U.S.C. 9601 et seq.

 

  (3) Clean Air Act, 42 U.S.C. Sections 7401 et seq.

 

  (4) The Water Pollution and Prevention and Control Act (commonly referred to
as the Clean Water Act) 33 U.S.C. Sections 1251-et seq.

 

  (5) Hazardous Materials Transportation Act, 49 U.S.C. Sections 1801 et seq.

 

  (6) Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. 136 et seq.

 

  (7) Toxic Substances Control Act, 15 U.S.C. 2601 et seq.

 

  (8) Safe Drinking Water Act, 42 U.S.C. 300(f) et seq.

 

  (9) Any applicable statute, rule, regulation or order now in effect or enacted
in the future in the State of Illinois.

as such statutes, regulations, ordinances and publications may be amended from
time to time;

 

  (v) any other material, substance, chemical or other waste, exposure to which
is prohibited, limited or regulated from time to time by any federal, state or
local statute, regulation, ordinance or publication or may pose a hazard to the
health and/or safety of the occupants of the Mortgaged Property or any other
adjacent or nearby property.

 

11



--------------------------------------------------------------------------------

The present use and occupancy of the Mortgaged Premises do not violate in any
material respect or conflict with any applicable law, statute, ordinance, rule,
regulation or order of any kind, including, without limitation, Environmental
Laws, zoning, building, land use, noise abatement, occupational health and
safety or other laws, any building permit or any condition, grant, easement,
covenant, condition or restriction, whether recorded or not and if a third-party
is required under any covenants, conditions and restrictions of record or any
other agreement to consent to the use and/or operation of the Mortgaged
Premises, Maker has obtained such approval from such party;

To Maker’s knowledge and except as may have been disclosed in the Environmental
Report, the Mortgaged Premises has never been used, and the Mortgaged Premises
will not be used, for any activities which, directly or indirectly, involve the
use, generation, treatment, storage, transportation or disposal of any Hazardous
Materials in violation of any Environmental Laws. No Hazardous Materials exist
now, and no Hazardous Materials will hereafter exist, on or under the Mortgaged
Premises or in any surface waters or groundwaters on or under the Project in
violation of any Environmental Laws. The Mortgaged Premises and its existing and
prior uses have at all times complied with and will comply with all
Environmental Laws, and Maker has not violated, and will not violate, any
Environmental Laws;

There are no facilities on the Mortgaged Premises which are subject to reporting
under any State laws or Section 312 of the Federal Emergency Planning and
Community Right-to-Know Act of 1986 (42 U.S.C. Section 11022), and federal
regulations promulgated thereunder. To Maker’s knowledge and except as may have
been disclosed in the Environmental Report, the Mortgaged Premises does not
contain any underground storage tanks;

NOTWITHSTANDING ANY NON-RECOURSE LANGUAGE OF THE NOTE OR THIS AGREEMENT, Maker
hereby agrees to INDEMNIFY AND HOLD HARMLESS Noteholder, its directors,
officers, employees, attorneys, contractors and agents, and any successors and
assigns, (individually and collectively the “Indemnitees”), from and against any
and all loss, damage, expense and liability (including reasonable attorneys’
fees and investigatory expenses) incurred arising out of the use, presence,
discovery, generation, storage, transportation, release or disposal of Hazardous
Materials on or about the Mortgaged Property by Maker, its present tenants or
any future tenants, any prior owner, operator or tenant of the Mortgaged
Property, or any third party, including, without limitation, (i) all foreseeable
and all unforeseeable consequential damages, directly or indirectly arising out
of the use, presence, discovery, generation, storage, transportation, release or
disposal of Hazardous Materials by Maker, past, present or future tenants,
owners or operators of the Mortgaged Property, or any third party, and (ii) the
cost of any required or necessary cleanup, removal or remediation, claimed,
threatened or asserted against any such Indemnitee; but such indemnity and hold
harmless shall not apply with respect to any Hazardous Substances which first
occurred on the Mortgaged Property after any foreclosure of this Agreement or
conveyance in lieu thereof or to the extent that such loss, damage, expense or
liability is caused by or attributable to such Indemnitee’s gross negligence or

 

12



--------------------------------------------------------------------------------

willful misconduct. Maker’s obligations pursuant to the foregoing indemnity and
hold harmless shall survive any termination of the estate created by this
Agreement whether as a result of the exercise by Noteholder of any default
remedies available to it at law or in equity or otherwise. Maker acknowledges
and agrees that as a condition precedent to making the loan to Maker evidenced
by the Note secured by this Agreement, Noteholder has required that Maker
provide to the Indemnitees the indemnity and hold harmless set forth herein and
that Noteholder would not consummate the loan without this indemnity and hold
harmless and that the indemnity and harmless contained herein is a material
inducement for Noteholder’s agreement to make the loan. Further, Maker agrees
that the foregoing indemnification is separate, independent of and in addition
to its undertakings as Maker under the Note, as Maker under this Agreement, as
Assignor under the Absolute Assignment of Leases and Rents and any and all other
documents, agreements and undertakings executed by Maker in favor of Noteholder
pursuant to the Note. Maker agrees that a separate action may be brought to
enforce the provisions of this indemnification and hold harmless, which shall in
no way be deemed to be an action on the Note or under this Agreement, whether or
not Noteholder would be entitled to a deficiency judgment following a
foreclosure sale of the Mortgaged Property. Maker acknowledges that for
convenience of drafting some of the terminology in that certain document
entitled Certificate and Indemnity Regarding Hazardous Substances executed by
Maker of even date herewith in connection with the loan and in the indemnity and
hold harmless contained in this paragraph differs, that the indemnity and hold
harmless contained in this paragraph is in addition to and not in derogation of
such Certificate and Indemnity Regarding Hazardous Substances and that the
differing language does not evidence an intent to limit the provisions of such
Certificate and Indemnity Regarding Hazardous Substances. Maker acknowledges
that there is a separate document entitled Certificate and Indemnity Regarding
Hazardous Substances executed by Maker of even date herewith in connection with
the loan and that for convenience of drafting some of the terminology in such
document and in this paragraph do not match exactly, that this paragraph is in
addition to and not in derogation of such Certificate and Indemnity Regarding
Hazardous Substances and that the language in this paragraph shall does not
evidence an intent to limit the provisions of such Certificate and Indemnity
Regarding Hazardous Substances.

 

I. Patriot Act:

(1) As of the date of this Mortgage, Maker is and, during the term of this
Mortgage shall remain, in full compliance with all the applicable laws and
regulations of the United States of America that prohibit, regulate or restrict
financial transactions, including but not limited to, conducting any activity or
failing to conduct any activity, if such action or inaction constitutes a money
laundering crime, including any money laundering crime prohibited under the
Money Laundering Control Act, 18 U.S.C. 1956, 1957, or the Bank Secrecy Act, 31
U.S.C. 5311 et seq. and any amendments or successors thereto and any applicable
regulations promulgated thereunder.

(2) Maker represents and warrants that: (i) neither it, nor to its actual
knowledge, any of its Tier Two Owners (as defined below), or any officer,
director or employee, is named as a “Specially Designated National and Blocked
Person” as designated by the United States Department of the Treasury’s Office
of Foreign Assets Control or as a person, group, entity or nation designated in
Presidential Executive Order 13224 as a person who commits, threatens to

 

13



--------------------------------------------------------------------------------

commit, or supports terrorism; (ii) it is not owned or controlled, directly or
indirectly, by the government of any country that is subject to a United States
Embargo; (iii) it is not acting, directly or indirectly, for or on behalf of any
person, group, entity or nation named by the United States Treasury Department
as a “Specially Designated National and Blocked Person,” or for or on behalf of
any person, group, entity or nation designated in Presidential Executive Order
13224 as a person who commits, threatens to commit, or supports terrorism; and
that it is not engaged in this transaction directly or indirectly on behalf of,
or facilitating this transaction directly or indirectly on behalf of, any such
person, group, entity or nation; iv) no funds will be used to make any payments
due hereunder or pursuant to the Note which were obtained directly or indirectly
from a Specially Designated National and Blocked Person or otherwise derived
from a country that is subject to a United States Embargo; and (v) no current or
future tenant of any portion of the Mortgaged Property, nor any officer,
director, member, manager, partner or Constituent Owner of such tenant, is or
will become named a Specially Designated National and Blocked Person; provided
that, in the event that a tenant of any portion of the Mortgaged Property is a
publicly-traded company whose shares are listed on a national stock exchange,
such representation and warranty shall not apply to shareholders of such tenant.

(3) Maker acknowledges that it understands and has been advised by legal counsel
on the requirements of the applicable laws referred to above, including the
Money Laundering Control Act, 18 U.S.C. 1956, 1957, the Bank Secrecy Act, 31
U.S.C. 5311 et seq., the applicable regulations promulgated thereunder, and the
Foreign Assets Control Regulations, 31 C.F.R. Section 500 et seq.

(4) Maker shall notify Noteholder immediately upon receipt of any information
indicating a breach of this Section VI.E. or if Maker or any officer, director,
member, manager, member, employee or Constituent Owner of Maker is custodially
detained on charges relating to money laundering, whereupon Noteholder shall be
entitled to take all actions necessary so that Noteholder is in compliance with
all Anti-Money Laundering Regulations. Any and all loss, damage, liability,
penalty, fine or expense (including reasonable attorney’s fees and investigatory
expenses) incurred by Noteholder in connection therewith, including but not
limited to attorney’s fees, shall be included in the Indebtedness secured
hereunder and shall immediately be due and payable by Maker to Noteholder.

 

VI. ADDITIONAL COVENANTS OF MAKER

As long as any of the Indebtedness remains unpaid, Maker covenants and agrees
that:

A. Payment of Indebtedness. Maker will pay the Indebtedness promptly when due
and payable.

B. Payment of Taxes and Other Assessments. Maker will pay all taxes, assessments
and other governmental, municipal or other public dues, charges, fines, or
impositions imposed or levied upon the Mortgaged Property or on the interest
created by this Mortgage, or any tax or excise on rents or other tax, however
described, assessed or levied by any state, federal or local taxing authority as
a substitute, in whole or in part, for taxes assessed or imposed on the
Mortgaged Property or on the interest created by this Mortgage, and at least ten
(10) days before

 

14



--------------------------------------------------------------------------------

said taxes, assessments and other governmental charges are due will exhibit
receipts therefor to Noteholder. If any tax or assessment is levied, assessed or
imposed on Noteholder as a legal holder of the Note or any interest in the
documents securing, evidencing or relating to the Note by any governmental
authority, then unless all such taxes are paid by Maker as they become due and
payable and in the opinion of Noteholder based on consultation with its counsel,
such payment by Maker is lawful and does not place Noteholder in violation of
any law, Noteholder may, at its option, declare the Indebtedness immediately due
and payable, but in this event no prepayment premium shall be due or payable.
Notwithstanding the foregoing, Maker shall have the right to challenge any such
levy, assessment or imposition; provided, however, that (1) such a challenge
shall be lawful; (2) such a challenge shall not place Noteholder in violation of
any law; (3) Maker shall indemnify and hold Noteholder harmless from any and all
loss, liability, cost or expense that may arise due to Maker’s challenge; and
(iv) such contested item and all costs and penalties, if any, shall have been
paid at least thirty (30) days before the date on which the Mortgaged Property,
or any portion thereof, may be sold in order to satisfy any such contested
items. Upon a final determination as to Maker’s challenge, Maker shall
immediately pay any and all such taxes, assessments or other governmental
charges deemed to be due and payable. If Maker fails to timely pay or cause such
amounts to be paid prior to delinquency, Noteholder may, at its option declare
the Indebtedness immediately due and payable.

C. Insurance. Maker shall keep the Mortgaged Property insured against loss or
damage by fire, windstorm, extended coverage perils, flood (in the event any of
the Mortgaged Premises is within a 100-year flood plain and flood insurance is
available pursuant to the United States Flood Disaster Protection Act of 1973 or
any similar or successor statute or successor governmental authority),
vandalism, malicious mischief and such other hazards, casualties or other
contingencies and in such amounts (but in no event less than the greater of the
amount of the Indebtedness from time to time secured hereby or the full
replacement value thereof) as from time to time may be required by Noteholder,
and maintain rents or rental value insurance coverage, in an amount at least
adequate to cover twelve (12) months’ principal and interest installments on the
Note and together with twelve (12) months’ property taxes and insurance
premiums, with respect to the Mortgaged Property covering the risk of loss due
to the occurrence of any of the foregoing hazards, in each case and in such
amounts, in such manner and in such companies as the Noteholder may approve, and
all such policies shall contain a waiver of subrogation and provide that any
losses payable thereunder shall (pursuant to standard Noteholder clauses without
contribution, including one providing that such insurance as to the interest of
Noteholder shall not be invalidated by any act or omission or neglect of Maker,
to be attached to each policy) be payable to Noteholder. Maker shall cause
duplicate originals of any and all such insurance policies to be deposited with
Noteholder. Maker will also carry public liability insurance, in such form,
amounts and with such companies as Noteholder may from time to time reasonably
require, with Noteholder included thereon as a named insured. Any or all of such
policies may be provided under a blanket policy or policies provided such
blanket policies allocate the amount of insurance required hereunder to the
Mortgaged Property. Maker shall cause duplicate originals of any and all such
insurance policies to be deposited with Noteholder, or certificates of the
insurers under such policies evidencing same. At least ten (10) days prior to
the date the premiums on each such policy or policies shall become due and
payable, Maker shall furnish to Noteholder evidence of the payment of such
premiums. Each of such policies shall contain an agreement by the insurer that
the same shall not be canceled or modified without at

 

15



--------------------------------------------------------------------------------

least ten (10) days’ prior written notice to Noteholder. In the event of loss
under any such policy, Maker shall give immediate written notice to the
insurance carrier and to Noteholder. With respect to all insurance policies
except public liability insurance, Noteholder is hereby authorized, but not
required, on behalf of and at the expense of Maker, whether or not an Event of
Default has then occurred, to make proof of loss, to collect for, adjust or
compromise any losses under any insurance policy on the Mortgaged Property, to
appear in and prosecute any action arising from any of such insurance policies,
and to apply, at Noteholder’s option, the loss proceeds (less expenses of
collection) on the Indebtedness, in any order and whether due or not, or to the
restoration of the Mortgaged Property, or to be released to Maker, but any such
application or release shall not cure or waive any default. In case of a sale
pursuant to the foreclosure provision hereunder, or any conveyance of all or any
part of the Mortgaged Property in extinguishment of the Indebtedness, complete
title to all insurance policies on or related to the Mortgaged Property, and the
unearned premiums of same shall pass to and vest in the purchaser or grantee of
the Mortgaged Property.

D. Escrow for Taxes and Insurance. Maker shall pay, in addition to the
installments payable under the Note, on the same day as such installments are
due and payable, a sum equal to 1/12th of the estimated annual taxes, hazard and
rental insurance premiums, and special assessments, if any, next due on the
Mortgaged Property. If the amount so paid is not sufficient to pay such taxes,
insurance premiums and assessments when due, then Maker will immediately deposit
with Noteholder amounts sufficient to pay the same. Funds deposited by Maker
pursuant to this provision shall be used to pay such taxes, insurance premiums
and assessments when due, provided that Maker has furnished Noteholder with all
tax statements, premium notices and other such notices at least thirty (30) days
prior to the date that any such taxes, premiums and assessments may be due. If
there is a default under the provisions of the Note or of this Mortgage,
Noteholder may elect, at any time after default, to apply the funds accumulated
under this provision against the Indebtedness in any manner or order. No
interest shall accrue or be allowed on any payments under the provisions of this
paragraph. Noteholder shall not be required to deposit or hold monies in an
account special or separate from its general funds. Maker expressly releases
Noteholder from any liability to Maker arising out of the maintenance by
Noteholder of an escrow as provided herein or for payment of any sums out of
such escrow. Maker further indemnifies Noteholder against claims arising out of
payment of taxes or insurance premiums where Maker has failed to provide
Noteholder with tax statements and premium notices as required hereby. The
maintenance by Noteholder of an escrow for taxes and insurance shall not relieve
Maker of its obligations under this Mortgage respecting taxes and insurance on
the Mortgaged Property.

E. Waste, Demolition, Alteration or Replacement. Maker will cause the Mortgaged
Property and every part thereof to be maintained, preserved and kept in safe and
good repair, working order and condition, will not commit or permit waste
thereon, will not remove, demolish or alter the design or structural character
of any building now or hereafter erected on the Mortgaged Premises, without the
prior written consent of Noteholder, and will comply with all laws and
regulations of any governmental authority with reference to the Mortgaged
Property and the manner and use of the same, and will from time to time make all
necessary and proper repairs, renewals, additions and restorations thereto so
that the value and efficient use thereof shall be fully preserved and
maintained. Maker agrees not to remove any of the fixtures or

 

16



--------------------------------------------------------------------------------

personal property included in the Mortgaged Property without the prior written
consent of Noteholder and unless immediately replaced with like property of at
least equal value. Maker shall act as necessary to continue or cause the
continuance of such income producing activity as is presently conducted upon or
contemplated for the Mortgaged Property.

F. Inventory of Personal Property. Upon request of Noteholder, Maker shall
deliver to Noteholder an inventory describing and showing the make, model,
serial number and location of all fixtures and personal property owned by Maker
and from time to time used in the management, maintenance and operation of the
Mortgaged Property (other than inventory or property, if any, expressly excluded
from the operation of this Agreement by separate written agreement) with a
certification by Maker that said inventory is a true and complete schedule of
such fixtures and personal property owned by Maker and used in the management,
maintenance and operation of the Mortgaged Property and that such items
specified in the inventory constitute all of the fixtures and personal property
required in the management, maintenance and operation of the Mortgaged Property
and that such items are owned by Maker free and clear of security interests,
liens, conditional sales contracts or title retention arrangements. Maker hereby
grants to Noteholder a security interest in all such items of fixtures and
personal property owned by Maker under the terms and conditions of this
Agreement.

G. Financial Statement. Maker will furnish to Noteholder within one hundred
twenty (120) days after the first day of each and every January (the “Financial
Statement Due Date”) until the Indebtedness secured hereby has been fully paid:
(1) the annual audited financial statements of TNP Strategic Retail Trust, Inc.
prepared and signed by an independent certified public accountant approved by
and acceptable to Noteholder and (2) the annual financial statements covering
the operation of the Mortgaged Property that shall contain the Maker’s
certification that all such information is true and correct in all material
respects. Both such statements shall prepared in accordance with generally
accepted accounting principles. The financial statement covering the operation
of the Mortgaged Property shall also contain the Maker’s certification that,
during the period of time covered by the particular statement, to Maker’s
knowledge, (i) to its knowledge, no activity has been conducted upon the
Mortgaged Property in violation of any state, federal or local law, ordinance or
regulation pertaining to Hazardous Materials, industrial hygiene or
environmental conditions, and (ii) the Mortgaged Property complies with all
legal requirements regarding access and facilities for handicapped or disabled
persons, including, without limitation, the Americans With Disabilities Act.

If Maker does not deliver the financial statements as and when required by this
paragraph, there shall be added to the Indebtedness and Maker agrees to pay upon
demand Two Hundred Dollars ($200.00) for each calendar month or part thereof
following the Financial Statement Due Date until the required financial
statements are delivered to Noteholder.

H. Restrictions upon Sale, Transfer or Mortgaging the Mortgaged Property or the
Interest in Maker. Maker acknowledges that Noteholder is relying on the credit
worthiness and skill of Maker in advancing sums secured hereby. Except for a
natural person’s transfer by will or applicable state intestacy laws
(collectively, together with any other matters specifically defined below,
“Permitted Transfers”): (i) if the Maker should sell, trade, convey, transfer,
mortgage, assign, exchange, pledge or encumber (including, without limiting
these provisions or any

 

17



--------------------------------------------------------------------------------

similar references in this Mortgage, the granting of a security interest in) all
or any part of the Mortgaged Property, or any interest of Maker therein,
absolutely or as security for a debt or other obligation, whether done in a
direct or indirect method or enter into any contractual arrangements to do so,
or (ii) if a shareholder, partner, member, trustee or beneficiary of Maker
(sometimes, a “Tier Two Owner”) or if any shareholder, partner, member, trustee
or beneficiary of any Tier Two Owner (sometimes, a “Tier Three Owner”) (all and
any “Tier Two Owners” and “Tier Three Owners” are individually and collectively
a “Constituent Owner”) should sell, trade, convey, transfer, mortgage, assign,
exchange, pledge or encumber (including, without limiting these provisions or
any similar references in this Mortgage, the granting of a security interest in)
all or any part of its interest in Maker or if such shareholder, partner,
member, trustee or beneficiary in or of Maker shall otherwise be diluted, or
(iii) if Maker shall in any way, voluntarily or involuntarily be divested of
title or of any interest in the Mortgaged Property, then the Noteholder, at its
option, may elect to accelerate the maturity of the Note and declare the entire
amount of the Indebtedness immediately due and payable whereupon Maker shall
have thirty (30) days to pay the full sum of the Indebtedness including, without
limitation, principal and interest, whether or not any such sale, trade,
conveyance, transfer, mortgage, assignment, exchange, pledge, or encumbrance
might diminish the value of the security for the Indebtedness or increase the
likelihood of an Event of Default or increase the likelihood of the Noteholder
having to resort to any other security for the Indebtedness after default or add
or remove liability of any party for payment or performance of the Indebtedness.
Maker further agrees that the foregoing restriction shall be effective and
remain in full force and effect throughout the term of this Mortgage and shall
be applicable to Maker, each shareholder, partner, member, trustee and
beneficiary and each Constituent Owner and their respective heirs, executors,
administrators, successors and assigns. The consent by the Noteholder to any one
such sale, trade, conveyance, transfer, mortgage, assignment, exchange, pledge,
or encumbrance (one or more of the preceding a “Transaction”) shall not waive or
forfeit the right of Noteholder to elect to accelerate the Indebtedness to
maturity as to any other Transaction. Maker further covenants and agrees to give
written notice to Noteholder in the event there occurs any Transaction which
would violate the terms and conditions of this provision. The term “Transaction”
shall include any voluntary or involuntary act or omission of Maker. Nothing
herein contained shall prevent Noteholder from accelerating the Note at any time
in the event Maker enters into such a transaction and does not notify Noteholder
of same.

Notwithstanding the foregoing provisions of this Subsection H, transfers of
interests in Constituent Owners in the ordinary course of the sales, conveyances
and transfers in the ordinary course of real estate investment trust operations
shall be “Permitted Transfers” so long as TNP Strategic Retail Trust, Inc., a
Maryland corporation, is and at all times will remain the general partner of TNP
Strategic Retail Operating Partnership, L.P., a Delaware limited partnership
(the “OP”), and that the OP is and at all times will remain the sole member of
the Maker.

In addition, notwithstanding the foregoing provisions of this Subsection H,
Maker has encumbered the Mortgaged Property with a sole additional mortgage to
Torchlight Debt Opportunity Fund III, LLC, a Delaware limited liability company,
as successor to TL DOF III Holding Corporation, a Delaware corporation, or its
successor (“Junior Lender”) to secure secondary indebtedness (the “Junior Loan”)
in form and content satisfactory to Noteholder in Noteholder’s reasonable
discretion, under the following conditions:

(A) The principal amount of Junior Loan shall not exceed $5,300,000, in favor of
Junior Lender, and the maturity date shall not be earlier than ninety (90) days
prior to the maturity date provided in the Note.

 

18



--------------------------------------------------------------------------------

(B) Noteholder may reinstate its rights to require escrow deposits of real
estate taxes and assessments and insurance premiums if such deposits are
required under the Junior Loan.

(C) The Junior Lender shall expressly acknowledge the priority of the debt,
liens, security interests, terms, covenants and conditions of the Note, this
Mortgage and other Loan Documents (“Senior Loan”) over the debt, liens, security
interests, terms, covenants and conditions of the Junior Loan, in a
subordination and intercreditor agreement between Noteholder and the Junior
Lender satisfactory in form and substance satisfactory to Noteholder
(“Subordination and Intercreditor Agreement”).

(D) Maker shall not permit any additional encumbrances on the Property other
than the Junior Loan permitted under this paragraph.

No Transaction pursuant to the foregoing provisions of this Subsection H,
defined as a Permitted Transfer or described in Section 8.l(5) below, shall in
any way release Maker or any other party liable on any of the Indebtedness or
liable under any document securing, evidencing or relating to the Indebtedness
from any such liability unless expressly provided in this Agreement.

I. Delivery of Substitute Note. Maker will upon the request of Noteholder, if
the Note is mutilated, destroyed, lost or stolen, deliver to Noteholder, in
substitution therefor, a new promissory note containing the same terms and
conditions as the Note with a notation thereon of the unpaid principal and
accrued but unpaid interest. Maker shall be furnished with satisfactory evidence
of the mutilation, destruction, loss or theft of the Note, and also such
security or indemnity as may be reasonably requested by Maker; provided,
however, that if the original noteholder named herein is the then noteholder
under this Agreement, an unqualified indemnity from the original noteholder
named herein shall be deemed to be satisfactory security or indemnification.

J. Compliance with Covenants, Conditions, Restrictions and Recorded Documents.
Maker shall, and shall cause the Mortgaged Property, to fully and timely comply
with all restrictions covenants, conditions and agreements benefiting, burdening
or imposed on the Mortgaged Property or any portion thereof or the owner of all
or such portion of the Mortgaged Property.

K. Patriot Act Compliance. Without limiting the generality of Article V
(I) above, the Maker shall conduct its business in accordance with the Patriot
Act (as hereinafter defined) and all applicable requirements of government
authorities having jurisdiction over Maker and its properties and assets,
including those relating to money laundering and terrorism. “Patriot Act” means
the United and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2002, as the same may
be amended from time to time, and corresponding provisions of future laws.

 

19



--------------------------------------------------------------------------------

L. ERISA. As of the date hereof and throughout the term of this Mortgage,
(i) Maker is not and will not be an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA: (ii) the assets of
Maker do not and will not constitute “plan assets” of one or more such plans for
purposes of Title I of ERISA: (iii) Maker is not and will not be a “governmental
plan” within the meaning of Section 3(3) of ERISA; (iv) transactions by or with
Maker are not and will not be subject to state statutes applicable to Maker
regulating investments of fiduciaries with respect to governmental plans; and
(v) Maker shall not engage in any transaction which would cause any obligation,
or action taken or to be taken, hereunder (or the exercise by Noteholder of any
of its rights under this Mortgage, the Note, or the other Loan Documents) to be
a non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA. Maker further agrees to deliver to Noteholder such
certifications or other evidence of compliance with the provisions of this
section as Noteholder may from time to time request.

M. Segregated Parcel. The Mortgaged Property shall be taxed separately without
regard to any other real estate and the real property described on Exhibit “A”
shall constitute a legally subdivided lot under all applicable statutes,
regulations, ordinances or publications and for all purposes may be mortgaged,
conveyed and otherwise dealt with as an independent parcel.

N. Compliance with Master Lease and Master Lease Guaranty. Without limiting the
generality of Article IV, Maker shall fully and timely comply with the
provisions of the Master Lease and the Master Lease Guaranty, so as to keep them
in full force and effect and free from default.

O. Single Purpose Entity.

(1) Generally. Until the Indebtedness is paid in full, Maker must remain an SPE
(as defined herein).

(2) For purposes of this Agreement, “SPE” shall mean, a Delaware or Maryland
corporation, limited partnership or limited liability company which, at all
times since its formation and thereafter:

(a) shall not engage in any business or activity, other than the ownership,
operation and maintenance of the Mortgaged Property and activities incidental
thereto;

(b) shall not acquire or own any assets other than fee or leasehold interests,
as applicable, in any of the Mortgaged Property as may be necessary for the
operation of the Mortgaged Property and shall conduct and operate its business
as presently conducted and operated;

 

20



--------------------------------------------------------------------------------

(c) shall preserve its existence and remain in good standing under the laws of
jurisdiction in which it is organized;

(d) shall not merge or consolidate with any other natural person or entity
(either being a “Person”);

(e) except as a result of Permitted Transfers, shall not take any action to
dissolve, wind-up, terminate or liquidate in whole or in part; to sell, transfer
or otherwise dispose of all or substantially all of its assets; to change its
legal structure; or except for Permitted Transfers, transfer or permit the
direct or indirect transfer of any partnership, membership or other equity
interests, as applicable; or issue additional partnership, membership or other
equity interests, as applicable; or seek to accomplish any of the foregoing;

(f) shall not: (i) file or consent to the filing of any petition, either
voluntary or involuntary, to take advantage of any applicable insolvency,
bankruptcy, liquidation or reorganization statute; (ii) seek or consent to the
appointment of a receiver, liquidator or any similar official; or (iii) make an
assignment for the benefit of creditors or take any action in furtherance of the
foregoing;

(g) shall not amend or restate its organizational or governing documents if such
change would modify the requirements set forth in this Article VI(O);

(h) shall do all things necessary to observe organizational formalities and will
not take any actions in violation of or inconsistent with the terms and
provisions of the Trust Agreement or other applicable organizational documents;

(i) shall not own any subsidiary or make any investment in, any other Person;

(j) shall not commingle its assets with the assets of any other Person and shall
hold all of its assets in its own name;

(k) shall not incur any debt, secured or unsecured, direct or contingent
(including, without limitation, guaranteeing any obligation), other than the
Indebtedness and customary unsecured trade payables incurred in the ordinary
course of owning and operating the Mortgaged Property;

(l) shall maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person;

(m) shall only enter into any contract or agreement with any general partner,
member, shareholder, principal or affiliate of Grantor or any guarantor, or any
general partner, member, principal or affiliate thereof, upon terms and
conditions that are intrinsically fair, are in writing and substantially similar
to those that would be available on an arm’s-length basis with third parties;

 

21



--------------------------------------------------------------------------------

(n) shall not maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

(o) shall not assume or guaranty the debts of any other Person, hold itself out
to be responsible for the debts of another Person, or otherwise pledge its
assets for the benefit of any other Person or hold out its credit as being
available to satisfy the obligations of any other Person;

(p) shall not make any loans or advances to any other Person and shall not
acquire obligations or securities of its affiliates;

(q) shall file its own tax returns separate from those of any other Person,
except to the extent that Maker is treated as a “disregarded entity” or
investment trust for tax purposes and is not required to file tax returns under
applicable law, and pay any taxes required to be paid under applicable law;

(r) shall hold itself out to the public as a legal entity separate and distinct
from any other Person and conduct its business solely in its own name, shall
correct any known misunderstanding regarding its separate identity and shall not
identify itself or any of its affiliates as a division or part of the other;

(s) shall allocate fairly and reasonably shared expenses (including, without
limitation, shared office space) and use separate stationery, invoices and
checks;

(t) shall pay its own liabilities (including, without limitation, salaries of
its own employees) from its own funds;

(u) shall not acquire obligations or securities of its partners, members or
shareholders, as applicable; and

(v) shall maintain a sufficient number of employees (if any) in light of its
contemplated business operations.

P. Ownership Requirements. Maker covenants and agrees that at all times TNP
Strategic Retail Trust, Inc., a Maryland corporation, is and at all times will
remain the general partner of TNP Strategic Retail Operating Partnership, L.P.,
a Delaware limited partnership and that the TNP Strategic Retail Operating
Partnership, L.P. is and at all times will remain the sole member of the Maker.

Q. T/I and Leasing Commission Escrow for Currently Vacant Premises. (i) Maker
shall establish and maintain in an escrow with Noteholder in an amount of One
Hundred Fifty Thousand and No/100 Dollars ($150,000.00) annually from Net
Operating Cash Flow (hereinafter defined) of the Mortgaged Property, payable in
monthly installments of Twelve Thousand Five Hundred and No/100 Dollars
($12,5000.00), (the “T/I and Leasing Commission Escrow”), for payment of tenant
improvements and leasing commissions for the approximately

 

22



--------------------------------------------------------------------------------

51,404 square feet of the Mortgaged Property that is currently vacant (the
“Currently Vacant Premises”). Commencing on the first monthly payment date under
the Note and continuing thereafter on each monthly payment date under the Note,
Maker shall pay to Noteholder, concurrently with and in addition to the
installments payable due under the Note and until the Note and all other
Indebtedness is fully paid and performed, an amount to be deposited in the FF&E
Escrow equal to Twelve Thousand Five Hundred and No/100 Dollars ($12,5000.00) to
the extent of Net Operating Cash Flow for the month immediately preceding such
monthly payment date. Such payments are cumulative and any amounts unavailable
from Net Operating Cash Flow in a given month shall be paid in the first
subsequent month to the extent that such cash flow exists in excess of the
Twelve Thousand Five Hundred and No/100 Dollars ($12,5000.00) due in such month.
All such payments by Maker shall be made monthly with, and shall be due on the
same date as, the monthly installments of principal and interest on the Note at
all times. The T/I and Leasing Commission Escrow shall be held by Noteholder
without interest in an unsegregated account and shall also be additional
security for the Indebtedness. Provided no Event of Default under this
Agreement, the Note or any other Loan Document has occurred and no act, omission
or other occurrence has occurred which would constitute such an Event of Default
but for the passage of time, the giving of notice, or both, Noteholder shall, to
the extent funds are available for such purpose in the T/I and Leasing
Commission Escrow, disburse to Maker the amount paid, incurred or to be paid by
Maker in for tenant improvements and leasing commissions to unaffiliated third
parties for the Currently Vacant Premises as provided in this Section Q
Noteholder shall not be required to make advances from the T/I and Leasing
Commission Escrow more frequently than once in any thirty (30) day period. The
T/I and Leasing Commission Escrow shall constitute “Collateral” as defined in
this Agreement. Maker agrees to pay Noteholder’s reasonable attorneys fees and
expenses incurred in connection with the T/I and Leasing Commission Escrow.

(ii) Provided the conditions of this Section Q have been satisfied with respect
to each disbursement from the T/I and Leasing Commission Escrow, as tenant
finish work is 100% completed for each tenant premises as required below for the
applicable tenants under leases approved by Noteholder or otherwise permitted in
accordance with this Agreement. Such completion of tenant improvement work shall
be to Noteholder’s reasonable satisfaction as evidenced by Noteholder’s receipt
and approval, not to be unreasonably withheld conditioned or delayed of (a) a
final, unconditional certificate of occupancy for such space, if applicable, or
whatever form of approval is used by the local jurisdiction, if applicable;
(b) a complete legible copy of subject lease; (c) such documentation regarding
the cost of the tenant finish work and leasing commissions as Noteholder shall
reasonably require; (d) Noteholder’s written approval, not to be unreasonably
withheld or delayed, that the leasing commission is reasonable (which may be
obtained in advance); and (e) the Maker’s certification to Noteholder that all
such tenant finish work has been completed and the cost thereof, the cost of the
leasing commissions and that the leasing commissions requested are reasonable
and due and payable (or already have been paid). Maker may obtain advances upon
not more frequently than monthly and only with respect to premises for which the
tenant finish improvement work is 100% completed for such respective tenant
premises as required above and provided that Maker has paid Noteholder’s
reasonable attorneys fees and expenses, if any, incurred in connection with the
T/I and Leasing Commission Escrow (which payments may be made at the time of
such disbursement).

 

23



--------------------------------------------------------------------------------

(iii) Notwithstanding the foregoing provisions of this Section Q, (a) Noteholder
shall not be required to disburse T/I and Leasing Commission Escrow at any time
an Event of Default exists and (b) at any time an Event of Default has occurred
and remains uncured Noteholder in its sole and absolute discretion, in addition
to any of its other rights and remedies, may apply any such T/I and Leasing
Commission Escrow that has not then been disbursed against the principal balance
of the Note in any order that Noteholder may elect in its sole and absolute
discretion.

(iv) The term “Net Operating Cash Flow” shall mean Gross Revenues less the
payments due under the Note and the Junior Note and less Operating Expenses.

(v) “Gross Revenues” shall mean all revenue received by or on behalf of Maker
derived directly or indirectly from the Mortgaged Property, and all parts
thereof, computed, except as expressly set forth below, in accordance with the
cash method of accounting, including, but not limited to (A) all revenue;
(B) all rents or fees or reimbursements payable under any lease, concession,
license, franchise or otherwise, including, without limitation, the payment of
any judgment received by Maker on account of unpaid rent in the event of a
default under any such lease, concession, license or franchise; (C) payments
received under any rental insurance or business interruption insurance policies,
as and when received by Maker or otherwise applied to the debt; (D) payments
received from casualty, title or other insurance policies covering the Mortgaged
Property to the extent the proceeds will not be entirely spent to repair the
damage and restore the Mortgaged Property or otherwise applied to the debt;
(E) receipts from any condemnation of the Mortgaged Property, or any portion
thereof to the extent the proceeds will not be entirely spent to restore the
Mortgaged Property, and (F) interest earned on accounts and reserves.

(vi) “Operating Expenses” shall mean the following costs and expenses incurred
in operating the Mortgaged Property computed in accordance with the cash method
of accounting, except as excluded in the last sentence of this paragraph :
(1) the cost of heat, light and power and routine repairs, maintenance and minor
alterations treated as Operating Expenses herein and all other expenses not
otherwise specifically referred to herein which are generally treated as
operating expense items of shopping centers; (3)[deleted]; (4) costs and
expenses of technical consultants and operational experts for specialized
services in connection with non-routine work exclusively for the Mortgaged
Property; (5) premiums for insurance policies required to be maintained under
the Mortgage Loan Documents; (6) all real and personal property taxes,
assessments and other governmental charges in lieu thereof relating to the
Mortgaged Property; (7) lease or rental payments on furniture, fixtures and
equipment and other personal property leases relating to the Mortgaged Property,
(9) management fees between Maker, as owner, and any property manager
(“Manager”), but not to exceed three percent (3%) of the monthly Gross Revenues,
(10) any and all actual expenses incurred in the operation, maintenance,
refurbishment, repair, replacement, improvement of the Mortgaged Property,
except as specifically excluded herein, and (11) reasonable reserves for
expenses, as approved by Noteholder, such approval not to be unreasonably
withheld, which are not paid on a monthly basis. Operating Expenses shall
specifically not include (i) the payments of principal and interest due under
the Note and the Junior Note, (ii) amortization or depreciation of any assets of
Maker or any costs of tenant finish or tenant improvements or any leasing
commissions, except to the extent such costs exceeds amounts disbursed from
escrow for same, or (iii) overhead and general office and administrative
expenses of the Manager or Maker, including without limitation, salaries,
compensation and other amounts payable by the Maker or Manager to its officers
and personnel.

 

24



--------------------------------------------------------------------------------

R. Obligation to Comply with Development Agreement. As a material inducement to
Noteholder to enter into the loan secured by this Mortgage, Maker agrees to
maintain and comply the Development Agreement. Maker agrees to fulfill or
perform each and every covenant of the Development Agreement so as to keep it at
all times in full force and effect, and not to enter into any new development
agreement nor make any modification, consent to any modification of, or cancel,
terminate or consent to the surrender of the Development Agreement without the
prior written consent of Noteholder. The failure to fulfill or perform any such
obligation or the making of or consent to any such modification or cancellation,
termination or surrender shall be an Event of Default. Nothing contained in this
Mortgage or in any other document securing, evidencing or relating to the
Indebtedness shall preclude Noteholder from taking any action to cure or remedy
any default of the Maker under the Development Agreement, or any act, omission
or occurrence which but for the passage of time, the giving of notice, or both,
would be a default under the Development Agreement and any amounts expended by
Noteholder in connection with such cure or remediation including, without
limitation, reasonable attorneys fees and expenses, shall be an advance under
and secured by this Mortgage and shall be included in the Indebtedness and shall
be paid by Maker to Noteholder on demand. The preceding sentence shall not be
construed to obligate Noteholder to cure any such actual or potential defaults
in Maker’s obligations under the Development Agreement. Maker agrees to provide
Noteholder with written notice of all written notices of default and all written
notices of termination under the Development Agreement within five (5) business
days after receipt by Maker. Maker further agrees to obtain a and provide to
Noteholder within ninety (90) days after the date hereof, the Town of Normal,
Illinois’s written consent to the assignment of the Development Agreement to
Noteholder as provided in this Agreement and any other applicable Loan Document
in a form and substance reasonably satisfactory to Noteholder and to pay all
reasonable attorneys fees and expenses of Noteholder incurred in connection
therewith.

 

VII. RELEASE OF MORTGAGE

If Maker shall well and truly pay, or cause to be paid, all of the Indebtedness
and does keep and perform each and every material covenant, duty, condition, and
stipulation herein imposed on Maker, in the Note contained, or in any other
document securing, evidencing or relating to the Indebtedness that could
reasonably be expected to have a material adverse affect on Noteholder, then
this Agreement and the grants and conveyances contained herein shall become null
and void, and the Mortgaged Property shall revert to Maker and the entire
estate, right, title and interest of the Noteholder will thereupon cease; and
the Noteholder in such case shall deliver to Maker a release of mortgage and any
other proper documents acknowledging satisfaction of this document; otherwise,
this Agreement shall remain in full force and effect.

 

VIII. EVENTS OF DEFAULT

8.1 Acts Constituting Default. Maker will be in default under this Agreement
upon the happening of any of the following events or conditions, or the
happening of any other Event of Default as defined elsewhere in this Agreement
(herein individually and collectively referred to as an “Event of Default”):

(1) Maker fails to make when due any payment of principal or interest or
installment of principal and interest under the Indebtedness.

 

25



--------------------------------------------------------------------------------

(2) Maker fails to keep or perform any of the covenants, conditions or
stipulations contained in this Agreement, the Note or in any other documents
securing, evidencing or relating to the Indebtedness other than any event or
condition specified in this Article VIII in Sections 8.1(1), 8.1(3), 8.1(4),
8.1(5), 8.1(6) or 8.1(7) and such failure continues after the thirtieth (30) day
following written notice of such Event of Default to Maker; provided, however,
in the event such failure cannot be cured within said thirty (30) day period,
and Maker otherwise diligently commences to cure within said thirty (30) days
and thereafter diligently pursues such cure, then Maker shall have a period not
to exceed sixty (60) days after the date of the original notice to cure the
same, and an Event of Default shall not be deemed to exist during said sixty
(60) day period, unless the continued operation or safety of the Mortgaged
Property, or the priority, validity or enforceability of the lien created by
this Mortgage, any of the other document evidencing, securing or relating to the
Note (individually and collectively, together with the Note and this Mortgage,
the “Loan Documents”) Loan Documents or the value or the Collateral is impaired,
threatened or jeopardized in any material respect as reasonably determined by
Noteholder. This provision shall not be construed to provide Maker with any
grace period in complying with any obligations imposed on Maker by the terms of
the Loan Documents.

(3) Any warranty or representation made in this Agreement by Maker is determined
by Noteholder to be untrue in any material respect.

(4) If Maker (i) admits in writing its inability to pay its debts generally as
they become due, (ii) files a petition or answer in bankruptcy as a Debtor or
seeking reorganization or an arrangement or otherwise to take advantage of any
State or Federal bankruptcy or insolvency law, (iii) makes an assignment for the
benefit of creditors, (iv) files a petition for or consents to the appointment
of a receiver for its assets or any part thereof, or (v) without its consent has
a petition filed in any bankruptcy or insolvency proceeding or an order, decree
or judgment entered by a court of competent jurisdiction appointing a receiver
of the Mortgaged Property or approving a petition filed against it seeking
reorganization or an arrangement of it or its assets or debts under any
bankruptcy or insolvency law and such petition, order, decree or judgment is not
dismissed, vacated, set aside or stayed within ninety (90) days from the date of
entry.

(5) The organizational authority and right of Maker to do business in the State
of Delaware is terminated, withdrawn, cancelled or modified, and such default is
not cured within 60 days after Noteholder has given Maker written notice of such
default.

(6) Maker’s existence as a legal entity for any reason, by operation of law or
otherwise, is modified in any way adverse to Noteholder and such default is not
cured within 30 days after Noteholder has given Maker written notice of such
default or terminates and is not reinstated within sixty (60) days thereafter.

 

26



--------------------------------------------------------------------------------

(7) Key Bank National Association as agent for one or more lenders or for
itself, or successors or assigns, or (b) any other lender that has a lien or
security interest on any one or more of the Noteholder Related Parties, acquires
one or more of the Noteholder Related Parties, or any interest therein,
(including, without limitation, membership interests, partnership interests,
shares or other ownership interests). “Noteholder Related Parties” mean: Maker,
Thompson National Properties, LLC, TNP Strategic Retail Trust, Inc., TNP
Strategic Retail Operating Partnership, L.P. or any other Constituent Owner,

 

IX. RIGHTS OF NOTEHOLDER UPON DEFAULT

9.1 Acceleration of Indebtedness. Upon occurrence of an Event of Default or at
any time thereafter, Noteholder may at its option and without demand or notice
to Maker, accelerate the maturity of the Note and declare the Indebtedness
secured hereby immediately due and payable. Unless otherwise provided herein,
Maker hereby waives presentment for payment, protest and demand, notice of
protest, demand, dishonor and default, notice of intent to declare the
Indebtedness immediately due and payable and notice of the declaration that the
Indebtedness is immediately due and payable, and any and all rights Maker may
have to a hearing before any judicial authority prior to the exercise by
Noteholder of any of its rights under this Agreement or any other agreements
securing or executed in connection with the Indebtedness, all to the extent
authorized by law.

9.2 Operation of Property by Noteholder. Upon the occurrence of an Event of
Default, or at any time thereafter, in addition to all other rights herein
conferred on the Noteholder, the Noteholder (or any person, firm or corporation
designated by the Noteholder) may, but will not be obligated to, enter upon and
take possession of any or all of the Mortgaged Property, exclude Maker
therefrom, and hold, use, administer, manage and operate the same to the extent
that Maker could do so. If the Mortgaged Property includes any type of business
enterprise, the Noteholder may operate and manage such business without any
liability of Noteholder to Maker resulting therefrom (excepting failure to use
ordinary care in the operation and management of the Mortgaged Property); and
the Noteholder or Noteholder’s designee may collect, receive and receipt for all
proceeds accruing from such operation and management, and, at Maker’s expense,
make repairs and purchase needed additional property, and exercise every power,
right and privilege of Maker with respect to the Mortgaged Property. When and if
the expenses of such operation and management have been paid and the
Indebtedness has been paid, the Mortgaged Property shall be returned to Maker
(providing there has been no foreclosure sale or conveyance in lieu thereof).
This provision is a right created by this Agreement and cumulative of, and is
not in any way to affect, the right of the Noteholder to the appointment of a
receiver given the Noteholder by law.

9.3 Judicial Proceedings. Upon the occurrence of an Event of Default, or at any
time thereafter, or upon the breach of any covenant, term or condition herein
contained, Noteholder may proceed by suit for a foreclosure of its lien on the
Mortgaged Property, or to sue Maker for damages on, arising out of said default
or breach, or for specific performance of any provision contained herein, or to
enforce any other appropriate legal or equitable right.

 

27



--------------------------------------------------------------------------------

9.4 Foreclosure; Expense of Litigation.

When all or any part of the Indebtedness shall become due, whether by
acceleration or otherwise, Noteholder shall have the right to foreclose the lien
hereof for such Indebtedness or part thereof and/or exercise any right, power or
remedy provided in this Mortgage or any of the other Loan Documents in
accordance with the Illinois Mortgage Foreclosure Act (Chapter 735, Sections
5/15-1101 et seq., Illinois Compiled Statutes) (as may be amended from time to
time, the “Act”). In the event of a foreclosure sale, Noteholder is hereby
authorized, without the consent of Maker, to assign any and all insurance
policies to the purchaser at such sale or to take such other steps as Noteholder
may deem advisable to cause the interest of such purchaser to be protected by
any of such insurance policies.

In any suit to foreclose the lien hereof, there shall be allowed and included as
additional indebtedness in the decree for sale all expenditures and expenses
which may be paid or incurred by or on behalf of Noteholder for reasonable
attorneys’ fees, appraisers’ fees, outlays for documentary and expert evidence,
stenographers’ charges, publication costs, and costs (which may be estimated as
to items to be expended after entry of the decree) of procuring all such
abstracts of title, title searches and examinations, title insurance policies,
and similar data and assurances with respect to the title as Noteholder may deem
reasonably necessary either to prosecute such suit or to evidence to bidders at
any sale which may be had pursuant to such decree the true condition of the
title to or the value of the Mortgaged Property. All expenditures and expenses
of the nature mentioned in this paragraph and such other expenses and fees as
may be incurred in the enforcement of Maker’s obligations hereunder, the
protection of said Mortgaged Property and the maintenance of the lien of this
Mortgage, including the reasonable fees of any attorney employed by Noteholder
in any litigation or proceeding affecting this Mortgage, the Note, or the
Mortgaged Property, including probate and bankruptcy proceedings, or in
preparations for the commencement or defense of any proceeding or threatened
suit or proceeding shall be immediately due and payable by Maker, with interest
thereon until paid at the Default Rate and shall be secured by this Mortgage.

9.5 Application of Proceeds of Foreclosure Sale. The proceeds of any foreclosure
sale of the Mortgaged Property shall be distributed and applied in accordance
with the Act and, unless otherwise specified therein, in such order as
Noteholder may determine in its sole and absolute discretion.

9.6 Appointment of Receiver. Upon or at any time after the filing of a complaint
to foreclose this Mortgage, the court in which such complaint is filed shall,
upon petition by Noteholder, appoint a receiver for the Mortgaged Property in
accordance with the Act. Such appointment may be made either before or after
sale, without notice, without regard to the solvency or insolvency of Maker at
the time of application for such receiver and without regard to the value of the
Mortgaged Property and Noteholder hereunder or any other holder of the Note may
be appointed as such receiver. Such receiver shall have power to collect the
rents, issues and profits of the Mortgaged Premises (i) during the pendency of
such foreclosure suit, (ii) in case of a sale and a deficiency, during the full
statutory period of redemption, whether there be redemption or not, and
(iii) during any further times when Maker, but for the intervention of such

 

28



--------------------------------------------------------------------------------

receiver, would be entitled to collect such rents, issues and profits. Such
receiver also shall have all other powers and rights that may be necessary or
are usual in such cases for the protection, possession, control, management and
operation of the Mortgaged Property during said period, including, to the extent
permitted by law, the right to lease all or any portion of the Mortgaged
Property for a term that extends beyond the time of such receiver’s possession
without obtaining prior court approval of such lease. The court from time to
time may authorize the application of the net income received by the receiver in
payment of (a) the Indebtedness, or by any decree foreclosing this Mortgage, or
any tax, special assessment or other lien which may be or become superior to the
lien hereof or of such decree, provided such application is made prior to
foreclosure sale, and (b) any deficiency upon a sale and deficiency.

9.7 Noteholder’s Right of Possession in Case of Default. At any time after an
Event of Default has occurred, Maker shall, upon demand of Noteholder, surrender
to Noteholder possession of the Mortgaged Property. Noteholder, in its
discretion, may, with process of law, enter upon and take and maintain
possession of all or any part of the Premises, together with all documents,
books, records, papers and accounts relating thereto, and may exclude Maker and
its employees, agents or servants therefrom, and Noteholder may then hold,
operate, manage and control the Mortgaged Property, either personally or by its
agents. Noteholder shall have full power to use such measures, legal or
equitable, as in its discretion may be deemed proper or necessary to enforce the
payment or security of the avails, rents, issues, and profits of the Mortgaged
Property, including actions for the recovery of rent, actions in forcible
detainer and actions in distress for rent. Without limiting the generality of
the foregoing, Noteholder shall have full power to:

cancel or terminate any lease or sublease for any cause or on any ground which
would entitle Maker to cancel the same;

elect to disaffirm any lease or sublease which is then subordinate to the lien
hereof;

extend or modify any then existing leases and to enter into new leases, which
extensions, modifications and leases may provide for terms to expire, or for
options to lessees to extend or renew terms to expire, beyond the Maturity Date
and beyond the date of the issuance of a deed or deeds to a purchaser or
purchasers at a foreclosure sale, it being understood and agreed that any such
leases, and the options or other such provisions to be contained therein, shall
be binding upon Maker and all persons whose interests in the Mortgaged Property
are subject to the lien hereof and upon the purchaser or purchasers at any
foreclosure sale, notwithstanding any redemption from sale, discharge of the
Indebtedness, satisfaction of any foreclosure judgment, or issuance of any
certificate of sale or deed to any purchaser;

make any repairs, renewals, replacements, alterations, additions, betterments
and improvements to the Premises as Noteholder deems are necessary;

insure and reinsure the Mortgaged Property and all risks incidental to
Noteholder’s possession, operation and management thereof; and

 

29



--------------------------------------------------------------------------------

receive all of such avails, rents, issues and profits.

9.8 Application of Income Received by Noteholder. Noteholder, in the exercise of
the rights and powers hereinabove conferred upon it, shall have full power to
use and apply the avails, rents, issues and profits of the Mortgaged Property to
the payment of or on account of the following, in such order as Noteholder may
determine:

to the payment of the operating expenses of the Mortgaged Property, including
cost of management and leasing thereof (which shall include compensation to
Noteholder and its agent or agents, if management be delegated to an agent or
agents, and shall also include lease commissions and other compensation and
expenses of seeking and procuring tenants and entering into leases), established
claims for damages, if any, and premiums on insurance hereinabove authorized;

to the payment of taxes and special assessments now due or which may hereafter
become due on the Premises; and

to the payment of any Indebtedness, including any deficiency which may result
from any foreclosure sale.

9.9 Compliance with Illinois Mortgage Foreclosure Law.

If any provision in this Mortgage shall be inconsistent with any provision of
the Act, provisions of the Act shall take precedence over the provisions of this
Mortgage, but shall not invalidate or render unenforceable any other provision
of this Mortgage that can be construed in a manner consistent with the Act.

If any provision of this Mortgage shall grant to Noteholder (including
Noteholder acting as a Noteholder-in-possession) or a receiver appointed
pursuant to the provisions of Paragraph 9.6 of this Mortgage any powers, rights
or remedies prior to, upon or following the occurrence of an Event of Default
which are more limited than the powers, rights or remedies that would otherwise
be vested in Noteholder or in such receiver under the Act in the absence of said
provision, Noteholder and such receiver shall be vested with the powers, rights
and remedies granted in the Act to the full extent permitted by law.

Without limiting the generality of the foregoing, all expenses incurred by
Noteholder which are of the type referred to in Section 5/15-1510 or 5/15-1512
of the Act, whether incurred before or after any decree or judgment of
foreclosure, and whether or not enumerated in this Mortgage, shall be added to
the Indebtedness and/or by the judgment of foreclosure.

9.10 Waiver of Rights. Maker hereby covenants and agrees that it will not at any
time insist upon or plead, or in any manner claim or take any advantage of, any
stay, exemption or extension law or any so-called “Moratorium Law” now or at any
time hereafter in force providing for the valuation or appraisement of the
Mortgaged Premises, or any part thereof, prior to any sale or sales thereof to
be made pursuant to any provisions herein contained, or to decree,

 

30



--------------------------------------------------------------------------------

judgment or order of any court of competent jurisdiction; or, after such sale or
sales, claim or exercise any rights under any statute now or hereafter in force
to redeem the property so sold, or any part thereof, or relating to the
marshalling thereof, upon foreclosure sale or other enforcement hereof; and
without limiting the foregoing:

Maker hereby expressly waives any and all rights of reinstatement and
redemption, if any, under any order or decree of foreclosure of this Mortgage,
on its own behalf and on behalf of each and every person, it being the intent
hereof that any and all such rights of reinstatement and redemption of the Maker
and of all other persons are and shall be deemed to be hereby waived to the full
extent permitted by the provisions of Illinois Compiled Statutes 735 ILCS 5/15 -
1601 or other applicable law or replacement statutes;

Maker will not invoke or utilize any such law or laws or otherwise hinder, delay
or impede the execution of any right, power remedy herein or otherwise granted
or delegated to the Noteholder but will suffer and permit the execution of every
such right, power and remedy as though no such law or laws had been made or
enacted; and

If the Maker is a trustee, Maker represents that the provisions of this
paragraph (including the waiver of reinstatement and redemption rights) were
made at the express direction of Maker’s beneficiaries and the persons having
the power of direction over Maker, and are made on behalf of the trust estate of
Maker and all beneficiaries of Maker, as well as all other persons mentioned
above.

 

X. USE OF INSURANCE PROCEEDS

10.1 Holding of Proceeds. Notwithstanding the provisions of Article VI, Section
C, any insurance proceeds paid to Noteholder will be first applied in payment of
the expenses, if any, incurred by Noteholder in the collection of said insurance
proceeds and the balance, if any, will be held and disbursed by Noteholder in
accordance with the following provisions:

A. (1) Should there exist an Event of Default at the time of the casualty or
should there occur at any time thereafter an Event of Default; (2) should either
the Schnuck Markets Lease and/or the Starplex Lease terminate a lease as a
result of said damage, or, whether or not a result of such damage, at any time
prior to the commencement of reconstruction; (3) should any insurance proceeds
be remaining after the completion of all restoration work; (4) should one year
or less remain until the maturity of the Note; or (5) should Maker fail to
comply with the requirements for disbursing the insurance proceeds, then in any
of the said events, Noteholder may, at its option, apply the insurance proceeds
on the Indebtedness, in any order and whether due or not, or to the restoration
of the Mortgaged Property, or to be released to Maker, but any such application
or release shall not cure or waive any default.

 

31



--------------------------------------------------------------------------------

B. If the insurance proceeds have not been disbursed under the provisions of
subparagraph A hereof, or if under subparagraph A Noteholder elects to permit
the insurance proceeds to be used for restoration of the Mortgaged Property, the
proceeds will be held and disbursed as follows:

(1) Should the insurance proceeds be less than $50,000.00, Maker shall
immediately commence and complete the work of restoring the damaged property and
Noteholder will disburse the portion of the insurance proceeds to pay actual
costs to replace, repair and restore the damaged property to Maker upon
(i) completion of the restoration work to a condition satisfactory to
Noteholder, (ii) submission of a written report by Maker that all restoration
work has been completed, and (iii) receipt by Noteholder of such evidence as
Noteholder may require that all mechanics and materialmen performing work or
supplying materials for the restoration work have been fully paid.

(2) Should the insurance proceeds equal or be in excess of $50,000.00, but less
than $100,000.00, Maker shall cause plans and specifications (“Plans”) for the
restoration of the damaged property to be submitted to Noteholder for approval.
Upon receipt of Noteholder’s approval, Maker shall forthwith commence and
complete the restoration of the damaged property in accordance with the approved
Plans. Noteholder will disburse the portion of the insurance proceeds to pay the
actual costs to repair and restore the damaged property to Maker upon
(i) completion of the restoration work to a condition satisfactory to
Noteholder, (ii) submission of a written report by Maker that all restoration
work has been completed, and (iii) receipt by Noteholder of such evidence as
Noteholder may require that all mechanics and materialmen performing work or
supplying materials for the restoration work have been completely paid.

(3) If the insurance proceeds are equal or in excess of $100,000.00: (a) Plans
for the restoration of the damaged property and a cost estimate will both be
prepared by an architect employed by Maker and acceptable to Noteholder. The
Plans and cost estimates will be submitted to Noteholder for approval. Upon
receipt of Noteholder’s approval, Maker will promptly commence and diligently
pursue the restoration work in accordance with the approved Plans. (b) If prior
to the commencement of, or at any time during the restoration work, Noteholder
shall determine that the total cost of the restoration work shall exceed the
balance of the insurance proceeds held in its possession, Maker shall
immediately pay, in cash, to Noteholder the amount of such excess costs. Until
the amount of said excess costs is paid to Noteholder, Noteholder shall not be
obligated to disburse any of the insurance proceeds held by it. The insurance
proceeds and the amount of excess costs paid by Maker are hereinafter called
“Construction Funds”. The amount of such excess costs paid by Maker shall be
disbursed prior to the disbursement of any of the insurance proceeds held by
Noteholder. (c) The Construction Funds will be made available to Maker as
restoration repair work progresses pursuant to certificates of the architect
approved by Noteholder, submitted not more than once every thirty (30) days.
There shall be delivered to Noteholder such other evidences as Noteholder may
reasonably request, from time to time, during the restoration work, as to the
progress of the work, the compliance with the approved Plans, the total cost of
restoration work to date of request, the total cost needed to complete the
restoration work, lien waivers or evidence of no liens against the Mortgaged
Property. If at any time during the course of the restoration work, Noteholder
learns of facts concerning the restoration work which is materially adverse to
Noteholder, or payment or nonpayment of mechanics and materialmen, or inaccuracy
of any information furnished with respect to it, Noteholder may withhold the
disbursement of funds until such time as it is prudent to continue to disburse
the Construction Funds or may determine not to make any further disbursements of
the Construction Funds and instead to apply all such funds remaining to the
payment of the Indebtedness then outstanding, whether due or not at such time,
without any prepayment premium, and in such order as determined by Noteholder.

 

32



--------------------------------------------------------------------------------

C. Noteholder shall not be required to hold any funds received by it described
in this Article X in any account special or separate from Noteholder’s general
account. No such funds shall be required to be placed in any interest bearing
account, and any interest earned thereon shall constitute additional insurance
proceeds to be applied as provided in this Mortgage.

 

XI. SPECIAL CONDITIONS

This document is expressly made subject to the following special conditions.

11.1 Jury Trial Waiver. MAKER RECOGNIZES THAT DISPUTES ARISING OUT OF THE LOAN
TRANSACTION SECURED BY THIS MORTGAGE ARE LIKELY TO BE COMPLEX AND WISH TO
STREAMLINE AND MINIMIZE THE COST OF THE DISPUTE RESOLUTION PROCESS BY AGREEING
TO WAIVE ITS RIGHT TO JURY TRIAL. MAKER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR
COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF ANY OF THE LOAN DOCUMENTS OR THE
ACTS OR FAILURE TO ACT OF OR BY NOTEHOLDER IN THE ENFORCEMENT OF ANY OF THE
TERMS OR PROVISIONS OF THIS MORTGAGE OR THE OTHER LOAN DOCUMENTS.

11.2 Successors and Assigns. This Mortgage and all provisions hereof shall be
binding upon and enforceable against Maker and its assigns and other successors.
This Mortgage and all provisions hereof shall inure to the benefit of
Noteholder, its successors and assigns and any holder or holders, from time to
time, of the Note.

11.3 Waiver and Election. The exercise of any right or remedy by Noteholder
shall not be considered as a waiver of any right or remedy nor shall any
acceptance by Noteholder of Maker’s partial payment or partial performance of
obligations under the Note or hereunder, nor shall any failure or delay by
Noteholder in exercising any of its rights or remedies as to any Event of
Default which may occur, operate as a waiver by Noteholder of its rights or
remedies with respect to the occurrence of any other or further Event of Default
or to the recurrence of the same Event of Default. The filing of a suit to
foreclose the Deed of Trust granted by this Agreement either on any matured
portion of the Indebtedness or for the whole of the Indebtedness, shall never be
considered an election so as to preclude foreclosure under power of sale after a
dismissal of the suit; nor shall the filing of the necessary notices for
foreclosure, as provided in this Agreement, preclude the exercise by Noteholder
of any other right or remedy including, without limitation, the prosecution of a
later suit thereon.

11.4 Landlord-Tenant Relationship. Any sale of the Mortgaged Property under this
Agreement shall, without further notice, create the relationship of landlord and
tenant at sufferance between the purchaser and Maker and any person or entity
claiming an interest in the Mortgaged Property through Maker or otherwise
occupying any of the Mortgaged Property, upon failure to surrender possession
thereof, Maker and all such persons and entities may be removed by a writ of
possession upon suit by the purchaser.

 

33



--------------------------------------------------------------------------------

11.5 Usury. Notwithstanding any provision in this Agreement to the contrary, it
is expressly provided that in no case or event should the aggregate amounts,
which by applicable law are deemed to be interest with respect to this
Agreement, the Note or any document securing, evidencing or relating to the Note
ever exceed the “Maximum Nonusurious Rate”(as defined in the Note). In this
connection, it is expressly stipulated and agreed that it is the intention of
Noteholder and the Maker to contract in strict compliance with applicable usury
laws of the State of Illinois and/or of the United States from time to time in
effect. Nothing in this Agreement, the Note or any document securing, evidencing
or relating to the Note shall ever be construed to create a contract to pay, as
consideration for the use, forbearance or detention of money, interest at a rate
in excess of the Maximum Nonusurious Rate. If under any circumstances the
aggregate amounts contracted for, charged or paid with respect to the Note which
by applicable law are deemed to be interest, would produce an interest rate
greater than the Maximum Nonusurious Rate, the Maker and any other person
obligated to pay the Note, stipulates that the amounts will be deemed to have
been paid, charged or contracted for as a result of an error on the part of
Maker, any other person obligated for the payment of the Note and the Noteholder
and upon discovery of the error or upon notice thereof from the Maker or the
party making such payment, the Noteholder or the party receiving such excess
payment shall, at its option, refund the amount of such excess payment or credit
the excess payment against any other amount due under the Note. In addition, all
sums paid or agreed to be paid to the holder of the Note for the use,
forbearance or detention of monies shall be, to the extent permitted by
applicable law, amortized, prorated, allocated and spread through the term of
the Note. At all times, if any, under the Illinois Interest Act (815 ILCS 205/
et seq.) (the “Interest Act”) shall establish the maximum nonusurious rate, the
“Maximum Nonusurious Rate” shall be the highest permitted rate under the
Interest Act from time to time in effect. If the Maximum Nonusurious Rate is
increased or removed by statute or other governmental action subsequent to the
date of the Note, then the new Maximum Nonusurious Rate, if any, will be
applicable to the Note from the effective date of the new Maximum Nonusurious
Rate, unless such application is precluded by the statute or governmental action
or by the general law of the jurisdiction governing the Note.

11.6 Enforceability. If any provision hereof is presently or at any time becomes
invalid or unenforceable, the other provisions hereof shall remain in full force
and effect, and the remaining provisions hereof shall be construed in favor of
the Noteholder to effectuate the provisions hereof.

11.7 Application of Payments. If the lien or liens created by this Agreement are
invalid or unenforceable as to any part of the Indebtedness or if such lien or
liens are invalid or unenforceable as to any part of the Mortgaged Property, if
permitted by applicable law the unsecured or partially unsecured portion of the
Indebtedness shall be completely paid prior to the payment of the remaining and
secured or partially secured portion of the Indebtedness and all payments made
on the Indebtedness, whether voluntary or under foreclosure or other enforcement
action or procedures, shall be considered to have been first paid on and applied
to the full payment of that portion of the Indebtedness which is not secured or
not fully secured by the lien or liens created herein.

 

34



--------------------------------------------------------------------------------

11.8 Meaning of Particular Terms. Whenever used, the singular number shall
include the plural, the plural the singular and the use of any gender shall
include all genders. The words “Maker” and “Noteholder” shall include their
heirs, executors, administrators, successors and assigns, and the word
“Trustee”, if any, shall include his or her successors and substitute trustees.
For convenience of drafting the following groups of words, and derivations
thereof, are used interchangeably and any reference to one or more shall include
the others notwithstanding anything seemingly to the contrary: (a) the words
“act”, “omission” and “occurrence”; and (b) “instrument” and “document”.

11.9 Advances by Noteholder. If Maker shall fail to comply with the provisions
with respect to the securing of insurance, payment of taxes, assessments, and
other charges, the keeping of the Mortgaged Property in repair, or any other
term or covenant herein contained, Noteholder may, but shall not be obligated
to, incur such expenses as deemed necessary by Noteholder, and make advances to
perform such provisions, terms or covenants, and where necessary enter the
Mortgaged Property for the purpose of performing any such term or covenant.
Noteholder is further empowered, but not obligated, to make advances for any
expenditure deemed advisable by Noteholder for the preservation of the Mortgaged
Property or for the continuation of the operation thereof. Maker agrees to repay
all sums so advanced or expended, and all expenses incurred by Noteholder in
connection with the exercise of any of its rights under this Agreement, upon
demand, with interest from the date such advances or expenditures are made,
determined on the same basis as matured principal in the Note and all sums so
advanced or expended, with interest, shall be secured hereby.

11.10 Release or Extension by Noteholder. Noteholder, without notice, may
release any part of the Mortgaged Property or any person liable for the
Indebtedness without in any way affecting the liens hereof on any part of the
Mortgaged Property not expressly released and may agree in writing with any
party with an interest in the Mortgaged Property to extend the time for payment
of all or any part of the Indebtedness or to waive the prompt and full
performance of any term, condition or covenant of any document securing,
evidencing or relating to the Indebtedness.

11.11 Partial Payments. Acceptance by Noteholder of any payment of less than the
amount due on the Indebtedness shall be deemed acceptance on account only and
the failure to pay the entire amount then due shall be and continue to be a
default; and at any time thereafter and until the entire amount due on the
Indebtedness has been paid, Noteholder shall be entitled to exercise all rights
conferred on it by the terms of this Agreement upon the occurrence of an Event
of Default.

11.12 Titles not to be Considered. All section, subsection, paragraph or other
titles contained in this Agreement are for reference purposes only and this
Agreement shall be construed without reference to said titles.

11.13 Construction of Agreement. To this maximum extent permitted by law, this
Agreement may be construed as a mortgage, deed of trust, chattel mortgage,
conveyance, assignment, security agreement, pledge, financing statement,
hypothecation or contract, or any one or more of them, in order fully to
effectuate the lien hereof and the purposes and agreements herein set forth.

 

35



--------------------------------------------------------------------------------

11.14 Additional Taxes and Indemnification. Maker agrees that if any state,
federal or municipal government, or any of its subdivisions having jurisdiction,
shall levy, assess or charge any tax, assessment or imposition upon this
Agreement or the credit or indebtedness secured hereby or the Note or the
interest of Noteholder in the Mortgaged Premises or upon Noteholder by reason of
any of the foregoing (excepting therefrom any income tax on interest payments on
the principal portion of the Indebtedness secured hereby) then, Maker shall pay
all such taxes to or for Noteholder as they become due and payable, and provided
further that in the event of passage of any law or regulation permitting,
authorizing or requiring the tax, assessment or imposition to be levied,
assessed or charged, which law or regulation prohibits Maker from paying the
tax, assessment or imposition, to or for Noteholder, then all sums hereby
secured shall become due and payable at the option of the Noteholder but such
maturity date shall not be earlier than one hundred twenty (120) days after
written notice to Maker. Maker agrees to exhibit to Noteholder at any time upon
request, official receipts showing payment of all taxes, assessments and charges
which Maker is required or elects to pay under this Section 11.13. Maker agrees
that if the United States Government or any department or bureau thereof shall
at any time require revenue stamps to be affixed to the Note or this Agreement,
Maker will upon demand pay for stamps in the required amount and deliver them to
Noteholder and Maker agrees to INDEMNIFY and HOLD HARMLESS Noteholder against
loss, damage, liability or expense (including reasonable attorney’s fees and
investigatory expenses)on account of such revenue stamps, whether such loss,
damage, liability or expense arises before or after payment of the Note and any
termination of the estate created by this Agreement whether as a result of the
exercise by Noteholder of any default remedies available to it at law or in
equity or otherwise, but such indemnity and hold harmless shall not apply to the
extent that such loss, damage, expense or liability is caused by or attributable
to Noteholder’s gross negligence or willful misconduct.

11.15 Indemnification. MAKER AGREES TO INDEMNIFY AND HOLD HARMLESS NOTEHOLDER
FROM ALL LOSS, DAMAGE AND EXPENSE, INCLUDING REASONABLE ATTORNEYS’ FEES AND
INVESTIGATORY EXPENSES, INCURRED IN CONNECTION WITH ANY SUIT OR PROCEEDING IN OR
TO WHICH NOTEHOLDER MAY BE MADE A PARTY FOR THE PURPOSE OF PROTECTING THE LIEN
OF THIS AGREEMENT, but such indemnity and hold harmless shall not apply to the
extent that such loss, damage, expense or liability is caused by or attributable
to Noteholder’s gross negligence or willful misconduct. Maker’s obligations
pursuant to the foregoing indemnity and hold harmless shall survive any
termination of the estate created by this Agreement whether as a result of the
exercise by Noteholder of any default remedies available to it at law or in
equity or otherwise.

11.16 Additional Documents. Maker agrees that upon request of Noteholder it will
from time to time execute, acknowledge and deliver all such additional documents
and further assurances of title and will do or cause to be done all such further
acts and things as may be reasonably necessary fully to effectuate the intent of
this Agreement. The Maker within ten (l0) days upon request in person or by mail
will furnish a duly acknowledged written statement setting forth the amount of
the debt secured by this Agreement, the date to which interest has been paid and
stating either that no offsets or defenses exist against the debt secured
hereby, or, if such offsets or defenses are alleged to exist, the nature
thereof.

 

36



--------------------------------------------------------------------------------

11.17 Disclosure. Maker agrees to disclose to Noteholder upon request, the then
ownership of the beneficial interest in any trust which then holds legal title
to the Mortgaged Property and shall cause the owner(s) of such beneficial
interest to furnish sufficient evidence to Noteholder for it to determine the
identity of all of the parties which compose such owner(s).

11.18 Subrogation. In the event the Note is given for money advanced in the
payment of a sum owing upon another note or indebtedness, Maker hereby
acknowledges that it has requested and does hereby request Noteholder to advance
the money necessary to pay such note or indebtedness, whether or not a release
or transfer of said other note or indebtedness has been or will be executed by
the owner and holder thereof, and Maker hereby agrees that Noteholder and
Noteholder’s assigns shall be, and are hereby, subrogated to any and all the
rights, liens, remedies, equities, superior title and benefits held, owned,
possessed or enjoyed at any time by any owner or holder of said other note or
indebtedness, to secure payment to Noteholder of the Note hereby secured and,
accordingly, any such other note and indebtedness, and all liens securing same
are hereby extended to the maturity date of the Note hereby secured in order to
additionally secure such Note. Nothing in this Section 11.17 shall alter any
obligation of maker hereunder or under the Note.

11.19. Time. Time is of the essence of this Agreement.

11.20. Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be an original document and which, taken
together, constitute one and the same agreement.

11.21 Notices. All notices, demands, requests, and other communications desired
or required to be given hereunder or in any other Loan Document (hereinafter
individually referred to as a “Notice” and collectively referred to as the
“Notices”) shall be in writing and shall be given by: (i) hand delivery to the
address for Notices; (ii) delivery by overnight courier service to the address
for Notices; or (iii) sending the same by United States mail, postage prepaid,
certified mail, return receipt requested, addressed to the address for Notices.
All Notices shall be deemed given and effective upon the earliest to occur of:
(a) the hand delivery of such Notice to the address for Notices; (b) one
(1) business day after the deposit of such Notice with an overnight courier
service by the time deadline for next day delivery addressed to the address for
Notices; or (c) the earlier of actual receipt or three (3) business days after
depositing the Notice in the United States mail as set forth in clause
(iii) above. All Notices shall be addressed to the addresses contained on the
first paragraph of this Mortgage or to such other person or at such other place
as any party hereto may by Notice designate as a place for service of Notice in
place of such person or address upon at least thirty (30) days prior Notice to
the other party.

 

37



--------------------------------------------------------------------------------

11.22. Partial Release.

(a) So long as no Event of Default exists, the privilege is hereby reserved to
Maker to obtain releases of each of the following vacant, unimproved lots
defined below as Release Lots included within the Mortgaged Property (the
Release Lots, together with the Retained Lots, defined below, are referred to as
the “Lots”) for the Release Payments as provided below and upon the other terms
and conditions provided in the Section 11.22 below. The following described
below and on the Site Plan attached hereto as Exhibit “C” are the “Release Lots”
:

 

Lot 4

     39,727 SF   

Lot 11

     101,495 SF   

Lot 13

     64,033 SF   

Lot 15

     79,933 SF   

Lot 17

     38,594 SF   

Lot 18

     71,438 SF   

Lot 19

     78,408 SF   

Lot 21

     87,120 SF   

Lot 22

     110,207 SF   

Lot 25

     43,996 SF   

Lot 26

     43,560 SF   

Lot 27

     35,719 SF   

All of the Mortgaged Property other than the Release Lots, and specifically
including all of the Mortgaged Property that is improved and/or under lease, are
collectively, the “Retained Lots”, and will not be released. The Retained Lots
include, without limitation, the Mortgaged Property leased under the Schnuck
Markets Lease, the Starplex Lease and all other leases of the Mortgaged Property
and all Mortgaged Property that is improved.

(b) So long as no Event of Default exists and subject to the following
conditions being satisfied at Maker’s sole cost and expense, Noteholder shall
approve and execute from time to time, as requested by Maker, a recordable
partial release of one or more of the Release Lots from the lien and operation
of this Mortgage and any other Loan Document given in connection with the Loan
(each Release Lot for which a release is requested pursuant to this section
shall be considered the “Release Parcel”, and all other portions of the
Mortgaged Property not previously released at that point in time shall be
considered the “Remaining Parcel”):

(i) Prior to and as a condition for each release, Maker shall demonstrate to
Noteholder’s satisfaction that the Release Parcel and the Remaining Parcel each
comply with all applicable land use, zoning, subdivision, building, and safety
ordinances and regulations, including without limitation, parking capacity
requirements as may be required by applicable governmental laws and regulations,
the Schnuck Market, Inc., the Starplex Lease, all other leases and what is
reasonably necessary and desirable as determined by Noteholder, in a manner that
will permit the continued commercial use and operation of the Remaining Parcel
for the same purposes and to the same extent as are required or reasonably
desirable under the Schnuck Markets Lease, the Starplex Lease and the leases for
other tenants of the Remaining Parcel and its reconstruction to the same density
as now exists in the event of a casualty;

 

38



--------------------------------------------------------------------------------

(ii) Prior to and as a condition for each release, Maker shall demonstrate to
Noteholder’s satisfaction that: (A) the Release Parcel and the Remaining Parcel
will have adequate access to and from all dedicated public streets and highways
for purposes of vehicular and pedestrian ingress and egress, and adequate
availability and access for purposes of installation, operation, maintenance and
repair of all utilities necessary or reasonably desirable for serving the
Release Parcel and the Remaining Parcel, as applicable; (B) the Release Parcel
and the Remaining Parcel, as applicable, will be served by separately metered
utilities and will be separately assessed for real estate taxing purposes; and
(C) the Remaining Parcel will have all rights and benefits necessary or
reasonably desirable for the use and operation contemplated under the Schnuck
Markets Lease, the Starplex Lease and the leases with other tenants of the
Remaining Parcel;

(iii) Prior to and as a condition for each release, Maker shall demonstrate to
Noteholder’s satisfaction that: (A) all improvements built or to be built for
the use and operation of each Release Lot have been or will be constructed
solely within that Release Lot and that the partial release will not adversely
affect the use or operation of any individual Lot; (B) except for cross easement
rights created for all of the Lots pursuant to a Declaration of Restrictions and
Reciprocal Easement Agreement prepared in accordance with (vii) below and
approved by Noteholder in its sole discretion, that no Lot will be dependent,
for legal or practical purposes, upon any other Lot or improvements located or
to be located thereon; and (C) each Lot has been platted (or replatted) so that
each Lot is a self contained, single platted parcel;

(iv) Prior to and as a condition for each release, Maker shall provide
Noteholder with three (3) originals of an acceptable revised, as-built
survey delineating the Remaining Parcel and the Release Parcel (including any
private easements serving either parcel for access, utilities or drainage) in
the same form and substance as the survey of the Mortgaged Property delivered to
Noteholder in connection for the subject loan prior to closing;

(v) Prior to and as a condition for each release, Maker shall pay Noteholder all
net sales proceeds for the applicable Release Lot but not less than the
applicable Release Minimum Payment for each such Release Lot as provided below
(unless such applicable Release Minimum Payment for each such Release Lot is
expressly waived or modified in writing by Noteholder in Noteholder’s sole and
absolute discretion), which payments shall be applied, without any prepayment
premium, against the principal balance of the Note. The Minimum Release Payment
for each Release Lot is as follows:

 

Lot 4

     39,727 SF       $ 506,516.00   

Lot 11

     101,495 SF       $ 1,217,938.00   

Lot 13

     64,033 SF       $ 768,398.00   

Lot 15

     79,933 SF       $ 959,191.00   

Lot 17

     38,594 SF       $ 424,536.00   

Lot 18

     71,438 SF       $ 714,384.00   

Lot 19

     78,408 SF       $ 784,080.00   

Lot 21

     87,120 SF       $ 479,160.00   

Lot 22

     110,207 SF       $ 606,137.00   

Lot 25

     43,996 SF       $ 527,947.00   

Lot 26

     43,560 SF       $ 522,720.00   

Lot 27

     35,719 SF       $ 428,630.00   

 

39



--------------------------------------------------------------------------------

(vi) As a condition for each release, Maker shall not be in default hereunder or
under the Note, this Mortgage or any other Loan Document;

(vii) Prior to and as a condition for each release, Maker shall provide
Noteholder with such endorsements Noteholder’s title insurance policy as
Noteholder may request and approve in its sole discretion, including but not
limited to an update endorsement, which shall evidence to Noteholder’s
satisfaction that this Mortgage continues to be a first lien against the
Mortgaged Property.

(viii) Prior to and as a condition for the first release of any Lot, Maker shall
provide and record a Declaration of Restrictions and Reciprocal Easement
Agreement (“REA”) encumbering and appurtenant to all of the Lots that is
satisfactory to Noteholder in its sole discretion. The REA shall impose and
grant such easements for access, parking, drainage, utilities and other uses as
may be required by any governmental site plan applicable to the Lots, provided
that they are also approved by Noteholder. The REA shall also document the
establishment of a not for profit property owners association (“Association”)
with the power and authority to levy assessments against each of the Lots for
the purpose of raising the funds necessary from time to time to construct,
maintain and replace improvements for all validly existing easements now or
hereafter affecting the Lots. Under the REA the Association shall be vested with
the power and authority to file claims of lien against any Lot for which an
assessment is not timely paid. The REA shall also establish restrictions on the
Lots so as to comply with the provisions of the Schnuck Markets Lease, the
Starplex Lease and the leases with other tenants of the Remaining Parcel; and

(ix) All costs incurred in connection with this Section 11.22 and the partial
releases contemplated hereby shall be paid by Maker, including without
limitation all reasonable attorney’s fees and expenses of Noteholder, survey
costs, and the premiums and other charges for applicable title insurance
endorsements to Noteholder’s title insurance policy.

(x) Maker shall timely pay (or cause TNP Strategic Retail Trust, Inc., a
Maryland corporation to timey pay) Junior Lender all payments to be made under
the Junior Loan loan documents so as to cause by Junior Lender to execute a
recordable partial release of its liens with respect any Release Lot to be
released under this Section 11.22 and the application of all such net sales
proceeds against the Indebtedness in accordance with this Section 11.22.

 

XII. LIMITATION OF LIABILITY

Except with respect to the Master Lease or the Master Lease Guaranty or as
otherwise specifically provided herein, in the event of a default in the payment
of the Note by Maker, or any default under this Mortgage or any other document
securing, evidencing or relating to the Note, Noteholder’s sole recourse against
Maker shall be against the Mortgaged Property described in this Mortgage and
such other documents securing, evidencing or relating to the Note, and
Noteholder shall not be entitled to recover any deficiency judgment against
Maker if the foreclosure or recovery of such Mortgaged Property is not
sufficient to pay the amount owed

 

40



--------------------------------------------------------------------------------

by Maker hereunder. Notwithstanding the foregoing limitation of liability, Maker
shall be fully liable (a) for fraud or misrepresentation made in or in
connection with the Note or any document securing, evidencing or relating to the
payment of the Note or the apparent purpose of which is to deprive Noteholder of
the security for the Note; (b) for failure to pay taxes, assessments, charges
for labor or materials or any other charges which can create liens on any
portion of the Mortgaged Property except to the extent funds for payment of said
taxes, assessments, charges for labor or materials or any other charges were
placed in escrow with Noteholder; (c) for the misapplication of (i) proceeds of
insurance covering any portion of the Mortgaged Property, or (ii) proceeds of
the sale or condemnation of any portion of the Mortgaged Property, or
(iii) rentals and security deposits received by or on behalf of Maker subsequent
to the date on which Noteholder gives written notice of the posting of
foreclosure notices or the exercise of Noteholder’s assignment of rents; (d) for
failure to maintain, repair or restore the Mortgaged Property in accordance with
any document securing, evidencing or relating to the payment of the Note prior
to foreclosure; (e) for any act or omission knowingly or intentionally committed
or permitted by Maker which results in the waste, damage or destruction to the
Mortgaged Property, but only to the extent such events are not covered by
insurance proceeds which are received by Noteholder; (f) for the return to
Noteholder of all unearned advance rentals and security deposits paid by tenants
of the Mortgaged Property or any guarantors of the leases of such tenants which
are not rightfully refunded to or which are forfeited by such tenants or
guarantors; (g) for the return of, or reimbursement for, all personal property
taken from the Mortgaged Property by or on behalf of Maker and not otherwise
replaced with personal property of like kind and similar value (normal wear and
tear excepted); (h) for any liability of Maker pursuant to the provision
contained in this Mortgage pertaining to hazardous or toxic materials or
substances; (i) for any liability of Maker pursuant to the Certificate and
Indemnity Regarding Hazardous Substances executed by Maker and delivered to
Noteholder in connection with the indebtedness evidenced by the Note; (j) for
failure to maintain or alter the Mortgaged Property in compliance with the
Americans with Disabilities Act of 1990, as it may be amended from time to time
prior to foreclosure; and (k) for all court costs and reasonable attorneys’ fees
incurred in connection with the enforcement of one or more of the above
subparagraphs (a) through (j), inclusive. Nothing in this paragraph, elsewhere
this Mortgage, the Note or in any other Loan Document limiting Noteholder’s
recourse against Maker shall alter, waive or otherwise limit any liability or
obligation of TNP SRT Constitution Trail Master Lessee, LLC as tenant under the
Master Lease or Thompson National Properties, LLC as guarantors under the Master
Lease Guaranty. The Master Lease and the Master Lease Guaranty are independent
of this Mortgage and survive the foreclosure of this Mortgage.

CONSENT TO JURISDICTION. TO INDUCE NOTEHOLDER TO ACCEPT THE NOTE, MAKER
IRREVOCABLY AGREES THAT, SUBJECT TO NOTEHOLDER’S SOLE AND ABSOLUTE ELECTION, ANY
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATED TO THIS MORTGAGE WHICH ARE
REQUIRED TO BE LITIGATED IN THE STATE IN WHICH THE PROPERTY IS LOCATED, WILL BE
LITIGATED IN COURTS HAVING SITUS IN MCLEAN COUNTY, ILLINOIS AND ALL OTHER
ACTIONS SHALL BE LITIGATED IN COURTS HAVING SITUS IN CHICAGO, ILLINOIS. EXCEPT
FOR ACTIONS REQUIRING LITIGATION IN MCLEAN COUNTY, ILLINOIS, MAKER HEREBY
CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY COURT LOCATED WITHIN CHICAGO,
ILLINOIS,

 

41



--------------------------------------------------------------------------------

WAIVES PERSONAL SERVICE OF PROCESS UPON MAKER, AND AGREES THAT ALL SUCH SERVICE
OF PROCESS MAY BE MADE BY REGISTERED MAIL DIRECTED TO MAKER AT THE ADDRESS
STATED HEREIN AND SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED UPON ACTUAL
RECEIPT.

Maximum Indebtedness. Notwithstanding anything contained herein to the contrary,
in no event shall the Indebtedness exceed an amount equal to $20,000,000.00;
provided, however, in no event shall Noteholder be obligated to advance funds in
excess of the face amount of the Note.

[Signature Page Follows]

 

42



--------------------------------------------------------------------------------

SIGNATURE PAGE TO MORTGAGE, SECURITY AGREEMENT AND FINANCING STATEMENT

GIVEN BY TNP SRT CONSTITUTION TRAIL, LLC

TO AMERICAN NATIONAL INSURANCE COMPANY

IN WITNESS WHEREOF, Maker has executed and delivered this Mortgage, Security
Agreement and Financing Statement this 14th day of December, 2011, but to be
dated as of December 16, 2011.

 

MAKER: TNP SRT CONSTITUTION TRAIL, LLC, a Delaware limited liability company
By:    TNP Strategic Retail Operating Partnership, L.P.,   a Delaware limited
partnership,   its sole member   By:   TNP Strategic Retail Trust, Inc.,     a
Maryland corporation,     its general partner     By:   /s/ James Wolford    
Name:   James Wolford     Title:   CFO

 

STATE OF ______________    )         )    ss COUNTY OF ____________    )   

On this              day of                     , 2011, before me, a Notary
Public within and for said County, personally appeared
                                             , to me personally known, who,
being by me duly sworn, did acknowledge before me that
                                         as                              of TNP
Strategic Retail Trust, Inc., a Maryland corporation, as general partner of TNP
Strategic Retail Operating Partnership, L.P., a Delaware limited partnership, as
sole member of TNP SRT Constitution Trail, LLC, a Delaware limited partnership,
who subscribed to the foregoing instrument as such                             
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said company for the uses and purposes therein set
forth.

GIVEN under my hand and notarial seal, this              day of
                    , 2011.

 

   NOTARY PUBLIC

(SEAL)

 

43



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF PREMISES

TRACT NO. 1:

Lots 1, 2, 3, 6 and 8 and Outlets 5, 7, and 12 and 500, 502, 503 in the
Constitution Trail Subdivision, according to the Plat thereof recorded August 7,
2007 as Document No. 2007-21949, in MCLEAN COUNTY, ILLINOIS.

EXCEPTING:

The Second Addition to Constitution Trail Centre a Planned Unit Development in
the Town of Normal, according to the Plat thereof recorded June 5, 2008 as
Document No. 2008-15763, in MCLEAN COUNTY, ILLINOIS.

EXCEPTING:

The Third Addition to Constitution Trail Centre a Planned Unit Development in
the Town of Normal, according to the Plat thereof recorded June 5, 2008 as
Document No. 2008-15764, in MCLEAN COUNTY, ILLINOIS.

EXCEPTING:

The First Addition to Constitution Trail Centre a Planned Unit Development in
the Town of Normal, according to the Plat thereof recorded February 20, 2009 as
Document No. 2009-4743, in MCLEAN COUNTY, ILLINOIS.

EXCEPTING:

The Fourth Addition to Constitution Trail Centre a Planned Unit Development in
the Town of Normal, according to the Plat thereof recorded July 1, 2009 as
Document No. 2009-20923, in McLEAN COUNTY, ILLINOIS.

TRACT NO. 2:

Outlet 509 in the Third Addition to Constitution Trail Centre a Planned Unit
Development in the Town of Normal, according to the Plat thereof recorded
June 5, 2008 as Document No. 2008-15764, in MCLEAN COUNTY, ILLINOIS.

TRACT NO. 3:

Lot 20 and Outlets 506 and 507 in the First Addition to Constitution Trail
Centre a Planned Unit Development in the Town of Normal, according to the Plat
thereof recorded February 20, 2009 as Document No. 2009-4743, in MCLEAN COUNTY,
ILLINOIS.

 

44



--------------------------------------------------------------------------------

TRACT NO. 4:

Lot 9 and outlet 510 in the Fourth Addition to Constitution Trail Centre a
Planned Unit Development in the Town of Normal, according to the Plat thereof
recorded July 1, 2009 as Document No. 2009-20923, in MCLEAN COUNTY, ILLINOIS.

Address: North Main Street and West Raab Road, Normal, Illinois

Property Index Nos.:

Tract 1:

Lot 1- 14-16-454-001

Lot 2- 14-16-454-002

Lot 3- 14-16-454-004

Lot 6- 14-16-380-001

Lot 8- 14-16-379-004

Outlet 5- 14-16-380-002

Outlet 7- 14-16-379-005

Outlot 12- 14-16-379-001

Outlot 500- 14-16-454-003

Outlet 502- 14-16-326-003

Outlot 503- 14-16-326-002

Tract 2:

Outlot 509- 14-16-405-002

Tract 3:

Lot 20- 14-16-404-004

Outlot 506- 14-16-404-003

Outlot 507- 14-16-404-005 & 14-16-404-006

Tract 4:

Lot 9 and Outlot 510 - Underlying Lands Tax No. 14-16-379-006

 

45



--------------------------------------------------------------------------------

EXHIBIT “B”

PERMITTED EXCEPTIONS

1) GENERAL REAL ESTATE TAXES FOR THE YEAR 2011 AND SUBSEQUENT YEARS WHICH ARE
NOT YET DUE AND PAYABLE.

2) EASEMENT FROM JOHN W. MANN AND PAULA MANN, HUSBAND AND WIFE IN FAVOR OF THE
TOWN OF NORMAL, A MUNICIPAL CORPORATION TO LAY, CONSTRUCT AND MAINTAIN A
SANITARY SEWER OVER A PORTION OF THE PREMISES IN QUESTION, CONTAINED IN THE
INSTRUMENT RECORDED SEPTEMBER 16, 1968 AS DOCUMENT NO. 68-6849.

3) RIGHT OF WAY EASEMENT DATED JANUARY 1, 1976 RECORDED JANUARY 6, 1976 AS
DOCUMENT NO. 76-137 MADE BETWEEN JOHN W. MANN AND PAULA MANN, HUSBAND AND WIFE
AND THE TOWN OF NORMAL, A MUNICIPAL CORPORATION THE RIGHT, PRIVILEGE AND
AUTHORITY TO CONSTRUCT, OPERATE, MAINTAIN AND REPAIR A HIGH PRESSURE WATER MAIN
UNDER THE SURFACE OF A PORTION OF THE PREMISES IN QUESTION.

4) EASEMENT FOR SEWER LINE IN FAVOR OF TOWN OF NORMAL, CONTAINED IN THE
INSTRUMENT RECORDED 09/25/68 AS DOCUMENT NO. 68-7082.

5) EASEMENT FOR WATER MAIN IN FAVOR OF TOWN OF NORMAL, CONTAINED IN THE
INSTRUMENT RECORDED 11/13/75 AS DOCUMENT NO. 75-11656.

6) ORDER ESTABLISHING A FREEWAY MADE BY THE STATE OF ILLINOIS AND RECORDED
10/13/59 AS DOCUMENT NO. 58133.

7) THE PREMISES DO NOT HAVE DIRECT ACCESS TO FAI ROUTE 55, SEE RELEASE CONTAINED
IN DEED RECORDED 11/23/60 AS DOCUMENT NO. 78514.

8) MEMORANDUM OF AGREEMENT RECORDED MAY 11, 2006 AS DOCUMENT NUMBER
2006-00012046, BETWEEN CONSTITUTION TRAIL LLC (THE DEVELOPER) AND THE TOWN OF
NORMAL (THE TOWN).

9) DECLARATION OF COVENANTS AND RESTRICTIONS (BUT OMITTING ANY SUCH COVENANT OR
RESTRICTION BASED ON RACE, COLOR, RELIGION, SEX, HANDICAP, FAMILIAL STATUS OR
NATIONAL ORIGIN UNLESS AND ONLY TO THE EXTENT THAT SAID COVENANT (A) IS EXEMPT
UNDER CHAPTER 42, SECTION 3607 OF THE UNITED STATES CODE OR (B) RELATES TO
HANDICAP BUT DOES NOT DISCRIMINATE AGAINST HANDICAPPED PERSONS), CONTAINED IN
THE DOCUMENT RECORDED JUNE 28, 2006 AS DOCUMENT NO. 2006-00017173 WHICH DOES NOT
CONTAIN A REVERSIONARY OR FORFEITURE CLAUSE.

 

46



--------------------------------------------------------------------------------

10) EASEMENT(S) FOR UTILITIES AS SHOWN ON THE PLAT OF SUBDIVISION.

11) FIVE FOOT NO-ACCESS STRIP AS SHOWN ON THE PLAT OF SUBDIVISION.

12) TWENTY FOOT BUILDING SETBACK LINES, UNLESS NOTED OTHERWISE, AS SHOWN ON THE
PLAT OF SAID SUBDIVISION.

13) ACCESS CONTROL LINE AS SHOWN ON PLAT OF SAID SUBDIVISION.

14) RECORDED DECLARATION OF EASEMENT AND OPERATIONS AGREEMENT RECORDED
SEPTEMBER 11, 2007 AS DOCUMENT NUMBER 2007-25124.

15) EASEMENT FOR OVERHEAD AND UNDERGROUND ELECTRIC LINES IN FAVOR OF ILLINOIS
POWER COMPANY DBA AMERENIP, CONTAINED IN THE INSTRUMENT RECORDED NOVEMBER 26,
2008 AS DOCUMENT NO. 2008-30989.

16) EASEMENT FOR OVERHEAD AND UNDERGROUND ELECTRIC LINES IN FAVOR OF ILLINOIS
POWER COMPANY DBA AMERENIP, CONTAINED IN THE INSTRUMENT RECORDED NOVEMBER 26,
2008 AS DOCUMENT NO. 2008-30990.

17) NOTICE DATED AUGUST 5, 2011 AND RECORDED AUGUST 18, 2011 AS DOCUMENT
NO. 2011-18244 PARTIALLY APPROVING AN AMENDED FINAL DEVELOPMENT PLAT FOR
CONSTITUTION TRAIL CENTRE PLANNED UNIT DEVELOPMENT - WENDY’S. (AFFECTS LOT 9 IN
TRACT 4)

18) NOTICE DATED AUGUST 5, 2011 AND RECORDED AUGUST 18, 2011 AS DOCUMENT
NO. 2011-18245 PARTIALLY RE-APPROVING PHASE L FINAL PLANNED UNIT DEVELOPMENT
PLAT FOR CONSTITUTION TRAIL CENTRE.

 

47



--------------------------------------------------------------------------------

EXHIBIT “C”

SITE PLAN

(to be attached)

 

48